 


109 HR 3968 IH: Materials Act of 1947
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3968 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Rahall (for himself, Mr. Inslee, Mr. Shays, Mr. George Miller of California, Mr. Hinchey, Mr. Kucinich, Mr. Blumenauer, Mr. Grijalva, and Mr. Andrews) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To modify the requirements applicable to locatable minerals on public domain lands, consistent with the principles of self-initiation of mining claims, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Federal Mineral Development and Land Protection Equity Act of 2005.   
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Definitions and references 
Title I—Mineral exploration and development 
Sec. 101. Rights under this Act 
Sec. 102. Claim maintenance requirements 
Sec. 103. Location fee 
Sec. 104. Co-ownership 
Sec. 105. Other requirements 
Sec. 106. Fee adjustments 
Sec. 107. Use of fees 
Sec. 108. Prohibition 
Sec. 109. Failure to comply 
Sec. 110. Limitation on patents 
Sec. 111. Royalty 
Title II—Protection of special places 
Sec. 201. Lands open to location 
Sec. 202. Unsuitability review 
Title III—Environmental Considerations of Mineral Exploration and Development 
Sec. 301. Environmental protection standards 
Sec. 302. Permits 
Sec. 303. Operations permit 
Sec. 304. Persons ineligible for permits 
Sec. 305. Financial assurance 
Sec. 306. Operation and reclamation 
Sec. 307. State law and regulation 
Sec. 308. Certain mineral activities covered by other law 
Title IV—Abandoned Locatable Minerals Mine Reclamation Fund 
Sec. 401. Abandoned locatable minerals mine reclamation 
Sec. 402. Use and objectives of the fund 
Sec. 403. Eligible lands and waters 
Sec. 404. Fund expenditures 
Sec. 405. Authorization of appropriations 
Title V—Administrative and Miscellaneous Provisions 
Subtitle A—Administrative Provisions 
Sec. 501. Policy functions 
Sec. 502. User fees 
Sec. 503. Inspection and monitoring 
Sec. 504. Citizens suits 
Sec. 505. Administrative and judicial review 
Sec. 506. Enforcement 
Sec. 507. Regulations; effective dates 
Subtitle B—Miscellaneous Provisions 
Sec. 511. Transitional rules; surface management and environmental protection requirements 
Sec. 512. Oil shale claims subject to special rules 
Sec. 513. Purchasing power adjustment 
Sec. 514. Savings clause 
Sec. 515. Availability of public records 
Sec. 516. Miscellaneous powers 
Sec. 517. Multiple mineral development and surface resources 
Sec. 518. Mineral materials 
Sec. 519. Application of Act to beneficiation and processing of non-Federal minerals on Federal lands   
2.Definitions and references 
(a)In generalAs used in this Act: 
(1)The term affiliate means with respect to any person, any of the following: 
(A)Any person who controls, is controlled by, or is under common control with such person. 
(B)Any partner of such person. 
(C)Any person owning at least 10 percent of the voting shares of such person. 
(2)The term applicant means any person applying for a permit under this Act or a modification to or a renewal of a permit under this Act. 
(3)The term beneficiation means the crushing and grinding of locatable mineral ore and such processes as are employed to free the mineral from other constituents, including but not necessarily limited to, physical and chemical separation techniques. 
(4)The term claim holder means a person holding a mining claim located or converted under this Act. Such term may include an agent of a claim holder. 
(5)The term control means having the ability, directly or indirectly, to determine (without regard to whether exercised through one or more corporate structures) the manner in which an entity conducts mineral activities, through any means, including without limitation, ownership interest, authority to commit the entity’s real or financial assets, position as a director, officer, or partner of the entity, or contractual arrangement. 
(6)The term environmental protection requirements means the requirements and standards of title II, and such other standards as are established by the Secretary governing mineral activities pursuant to this Act. 
(7)The term exploration means those techniques employed to locate the presence of a locatable mineral deposit and to establish its nature, position, size, shape, grade, and value not associated with mining, beneficiation, processing, or marketing of minerals. 
(8)The term Indian lands means lands held in trust for the benefit of an Indian tribe or individual or held by an Indian tribe or individual subject to a restriction by the United States against alienation. 
(9)The term Indian tribe means any Indian tribe, band, nation, pueblo, or other organized group or community, including any Alaska Native village or regional corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 and following), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(10)The term land use plans means those plans required under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) or the land management plans for National Forest System units required under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604), whichever is applicable. 
(11)The term legal subdivisions means an aliquot quarter quarter section of land as established by the official records of the public land survey system, or a single lot as established by the official records of the public land survey system if the pertinent section is irregular and contains fractional lots, as the case may be. 
(12) 
(A)The term locatable mineral means any mineral, the legal and beneficial title to which remains in the United States and that is not subject to disposition under any of the following: 
(i)The Mineral Leasing Act (30 U.S.C. 181 and following). 
(ii)The Geothermal Steam Act of 1970 (30 U.S.C. 1001 and following). 
(iii)The Act of July 31, 1947, commonly known as the Materials Act of 1947 (30 U.S.C. 601 and following). 
(iv)The Mineral Leasing for Acquired Lands Act (30 U.S.C. 351 and following). 
(B)The term locatable mineral does not include any mineral held in trust by the United States for any Indian or Indian tribe, as defined in section 2 of the Indian Mineral Development Act of 1982 (25 U.S.C. 2101), or any mineral owned by any Indian or Indian tribe, as defined in that section, that is subject to a restriction against alienation imposed by the United States. 
(13)The term millsite claim means a claim to public land that— 
(A)does not exceed 5 acres for each 20 acres of mining claim for a vein or lode; 
(B)is noncontiguous to such vein or lode; and 
(C)is needed by a mining claim holder for mining, milling, processing, beneficiation, or other similar operations in connection with the mining claim. 
(14)The term mineral activities means any activity on Federal lands for, related to, or incidental to, mineral exploration, mining, beneficiation, processing, or reclamation activities for any locatable mineral. 
(15)The term mining means the processes employed for the extraction of a locatable mineral from the earth. 
(16)The term National Conservation System unit means any unit of the National Park System, National Wildlife Refuge System, National Wild and Scenic Rivers System, or National Trails System, or a National Conservation Area, a National Recreation Area, a National Monument, or any unit of the National Wilderness Preservation System. 
(17)The term operator means any person, conducting mineral activities subject to this Act or any agent of such a person. 
(18)The term person means an individual, Indian tribe, partnership, association, society, joint venture, joint stock company, firm, company, corporation, cooperative, or other organization and any instrumentality of State or local government including any publicly owned utility or publicly owned corporation of State or local government. 
(19)The term processing means processes downstream of beneficiation employed to prepare locatable mineral ore into the final marketable product, including but not limited to smelting and electrolytic refining. 
(20)The term Secretary means the Secretary of the Interior, unless otherwise specified. 
(21)The term temporary cessation means a halt in mine-related production activities for a period no longer than 5 year.    
(b)Title II 
(1)Valid existing rightsAs used in title II, the term valid existing rights means a mining claim or millsite claim located on lands described in section 201(b), that— 
(A)was properly located and maintained under this Act prior to and on the applicable date; or  
(B) 
(i)was properly located and maintained under the general mining laws prior to the applicable date; 
(ii)was supported by a discovery of a valuable mineral deposit within the meaning of the general mining laws on the applicable date, or satisfies the limitations under existing law for millsite claims; and 
(iii)continues to be valid under this Act. 
(2)Applicable dateAs used in paragraph (1), the term applicable date means one of the following: 
(A)For lands described in paragraph (1) of section 201(b), the date of the recommendation referred to in paragraph (1) of that section if such recommendation is made on or after the date of the enactment of this Act.  
(B)For lands described in paragraph (1) of section 201(b), if the recommendation referred to in paragraph (1) of that section is made before the date of the enactment of this Act, the earlier of— 
(i)the date of the enactment of this Act; or 
(ii)the date of any withdrawal of such lands from mineral activities. 
(C)For lands described in paragraph (3)(B) of section 201(b), the date of the enactment of this Act. 
(D)For lands described in paragraph (3)(A) or (3)(C) of section 201(b), the date of the enactment of the amendment to the Wild and Scenic Rivers Act (16 U.S.C. 1271 and following) listing the river segment for study. 
(E)For lands described in paragraph (3)(B) of section 201(b), the date of the determination of eligibility of such lands for inclusion in the Wild and Scenic River System. 
(F)For lands described in paragraph (4) of section 201(b), the date of the withdrawal under other law.   
(c)References to other laws 
(1)Any reference in this Act to the term general mining laws is a reference to those Acts that generally comprise chapters 2, 12A, and 16, and sections 161 and 162, of title 30, United States Code. 
(2)Any reference in this Act to the Act of July 23, 1955, is a reference to the Act entitled An Act to amend the Act of July 31, 1947 (61 Stat. 681) and the mining laws to provide for multiple use of the surface of the same tracts of the public lands, and for other purposes (30 U.S.C. 601 and following). 
IMineral exploration and development 
101.Rights under this ActThe holder of a mining claim located under the general mining laws and maintained in compliance with this Act shall have the exclusive right of possession and use of the claimed land for mineral activities, including the right of ingress and egress to such claimed lands for such activities, subject to the rights of the United States under this Act and other applicable Federal law. Such rights of the claim holder shall terminate upon completion of mineral activities of lands to the satisfaction of the Secretary. In cases where an area is determined unsuitable under section 202, holders of claims located under the general mining laws shall be entitled to receive a refund of claim maintenance fees. 
102.Claim maintenance requirements 
(a)Claim maintenance feeExcept as provided in subsections (c), (d), and (e), the holder of each unpatented mining claim, mill, or tunnel site located pursuant to the general mining laws, whether located before or after the enactment of this Act, shall pay to the Secretary, on or before August 31 of each year, a claim maintenance fee of $100 per claim. Such claim maintenance fee shall be in lieu of the assessment work requirement contained in the general mining laws and the related filing requirements contained in section 314(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(a)). 
(b)Time of paymentThe claim maintenance fee payable pursuant to subsection (a) for any assessment year (as defined under the general mining laws) shall be paid before the commencement of the assessment year. 
(c)Oil shale claims subject to claim maintenance fees under energy policy act of 1992This section shall not apply to any oil shale claims for which a fee is required to be paid under section 2511(e)(2) of the Energy Policy Act of 1992 (106 Stat. 3111; 30 U.S.C. 242). 
(d)Waiver for patent ApplicantsThe Secretary may waive the claim maintenance fee required under this section for a claimant who certifies in writing to the Secretary that on the date the payment was due, the claimant and all related parties— 
(1)had filed a patent application with the Secretary on or before September 30, 1994; and 
(2)had fully complied with all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims and sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for millsite claims, by that date. 
(e)Exceptions for claimants holding 10 or fewer mining claims 
(1)In generalA claimant may elect to perform the assessment work required under the general mining laws in lieu of paying the maintenance fee required under this section if the claimant certifies in writing to the Secretary that on the date the payment was due, the claimant and all related parties— 
(A)are producing hard rock minerals under a valid notice or plan of operation which production results in not less than $1,500 and not more than $800,000 in gross revenues per year from a total of 10 or fewer claims; 
(B)are performing exploration work to disclose, expose, or otherwise make known possible valuable mineralization on a total of 10 or fewer claims under a valid notice or plan of operation; and 
(C)have less than 10 acres of unreclaimed surface disturbance from such mining activity or such exploration work. 
(2)Claimants electing to do assessment workA claimant holding 10 or fewer mining claims, who elects to do the assessment work required by the general mining laws in lieu of paying the claim maintenance fee required under this section shall be required to meet the filing requirements of section 314(a) and (c) of the Federal Land Policy and Management Act (43 U.S.C. 1744(a) and (c)) on such 10 or fewer claims and shall certify the performance of such assessment work to the Secretary by August 31 of each year. 
(f)Co-ownershipUpon the failure of any one or more of several co-claimants to contribute such co-claimant or claimants’ portion of the fee under this section, any co-claimant who has paid such fee may, after the payment due date, give the delinquent co-claimant or claimants notice of such failure in writing or by publication in the newspaper nearest the claim for at least once a week for at least 90 days. If at the expiration of 90 days after such notice in writing or by publication, any delinquent co-claimant fails or refuses to contribute the co-claimant’s portion, the co-claimant’s interest in the claim shall become the property of the co-claimants who have paid the required fee. The co-claimants who take over interest in a claim in such a manner shall assume the duty to pay the additional fees associated with such claim. 
(g)FundAll moneys received by the United States under this section shall be deposited in the Abandoned Locatable Minerals Mine Reclamation Fund established under title IV. 
(h)Credit against royaltyThe amount of the annual claim maintenance fee required to be paid under this section for any claim for any period shall be credited against the amount of royalty required to be paid under section 111 for the same period with respect to that claim. 
(i)DefinitionsFor purposes of this section: 
(1)With respect to any claimant, the term related party means— 
(A)the spouse and dependent children (as defined in section 152 of the Internal Revenue Code of 1986), of the claimant; and 
(B)any affiliate of the claimant, including a person who controls, is controlled by, or is under common control with the claimant. 
(2)The term control includes actual control, legal control, and the power to exercise control, through or by common directors, officers, stockholders, a voting trust, or a holding company or investment company, or any other means. 
103.Location fee 
(a)In generalNotwithstanding any other provision of law, for every unpatented mining claim, mill, or tunnel site located after the date of enactment of this Act, pursuant to the general mining laws, the locator shall, at the time the location notice is recorded with the Bureau of Land Management, pay to the Secretary a location fee, in addition to the claim maintenance fee required by section 102, of $25 per claim. 
(b)Time of paymentThe location fee imposed under subsection (a) shall be payable not later than 90 days after the date of location. 
104.Co-ownershipThe co-ownership provisions of the general mining laws shall remain in effect, except that in applying such provisions, the annual claim maintenance fee required under this title shall, where applicable, replace applicable assessment requirements and expenditures. 
105.Other requirementsNothing in this title shall change or modify the requirements of section 314(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(b)), related to filings required by section 314(b), and such requirements shall remain in effect with respect to claims and mill or tunnel sites for which fees are required to be paid under this section. 
106.Fee adjustments 
(a)Inflation adjustmentsThe Secretary of the Interior shall adjust the fees required by this section to reflect changes in the Consumer Price Index published by the Bureau of Labor Statistics of the Department of Labor, every 5 years after the date of the enactment of this Act or more frequently if the Secretary determines an adjustment to be reasonable. 
(b)NoticeThe Secretary shall provide claimants notice of any adjustment made under this section not later than July 1 of any year in which the adjustment is made. 
(c)Application of adjustmentA fee adjustment under this section shall begin to apply during the first assessment year (as defined under the general mining laws) that begins at noon on the first day of September after the adjustment is made. 
107.Use of feesAll moneys received by the United States under this title shall be deposited in the Abandoned Locatable Minerals Mine Reclamation Fund established under title IV. 
108.ProhibitionIf the Secretary prohibits the use of a mining claim for mineral activities pursuant to section 202 of this Act (relating to unsuitability), the provisions of sections 101 through 107 shall no longer apply with respect to that claim. 
109.Failure to comply 
(a)ForfeitureThe failure of the claim holder to file the notice of location, to pay the location fee, or to comply with the claim maintenance provisions of section 102 for a mining claim as required by this title shall be deemed conclusively to constitute forfeiture of the mining claim by operation of law. Forfeiture shall not relieve any person of any obligation created under this Act, including reclamation. 
(b)ProhibitionA claim holder who has forfeited a claim, except as provided in subsection (c) of this section, may not locate a new claim for a period of 5 years from the date such claim is deemed forfeited. 
(c)RelinquishmentA claim holder deciding not to pursue mineral activities on a claim may relinquish such claim by notifying the Secretary. A claim holder relinquishing a claim is responsible for reclamation as required by section 306 of this Act and all other applicable requirements. A claim holder who relinquishes a claim shall not be subject to the prohibition of subsection (b) of this section unless the Secretary determines that the claim is being relinquished and relocated for the purpose of avoiding compliance with any provision of this Act, including payment of the claim maintenance fee. 
110.Limitation on patents 
(a)Mining claims 
(1)Determinations requiredAfter the date of enactment of this Act, no patent shall be issued by the United States for any mining claim located under the general mining laws unless the Secretary determines that, for the claim concerned— 
(A)a patent application was filed with the Secretary on or before September 30, 1994; and 
(B)all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims and sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims were fully complied with by that date, including the parameters set forth in section 2(a)(12) of this Act.  
(2)Right to patentIf the Secretary makes the determinations referred to in subparagraphs (A) and (B) of paragraph (1) for any mining claim, the holder of the claim shall be entitled to the issuance of a patent in the same manner and degree to which such claim holder would have been entitled to prior to the enactment of this Act, unless and until such determinations are withdrawn or invalidated by the Secretary or by a court of the United States. 
(b)Millsite claims 
(1)Determinations requiredAfter the date of enactment of this Act, no patent shall be issued by the United States for any millsite claim located under the general mining laws unless the Secretary determines that for the millsite concerned— 
(A)a patent application for such land was filed with the Secretary on or before September 30, 1994; and 
(B)all requirements applicable to such patent application were fully complied with by that date. 
(2)Right to patentIf the Secretary makes the determinations referred to in subparagraphs (A) and (B) of paragraph (1) for any millsite claim, the holder of the claim shall be entitled to the issuance of a patent in the same manner and degree to which such claim holder would have been entitled to prior to the enactment of this Act, unless and until such determinations are withdrawn or invalidated by the Secretary or by a court of the United States. 
111.Royalty 
(a)Reservation of royaltyProduction of all locatable minerals from any mining claim located under the general mining laws and maintained in compliance with this Act, or mineral concentrates or products derived from locatable minerals from any mining claim located under the general mining laws and maintained in compliance with this Act, as the case may be, shall be subject to a royalty of 8 percent of the net smelter return from such production. The claim holder and any operator to whom the claim holder has assigned the obligation to make royalty payments under the claim and any person who controls such claim holder or operator shall be jointly and severally liable for payment of such royalties. 
(b)Duties of claim holders, operators, and transporters 
(1)A person— 
(A)who is required to make any royalty payment under this section shall make such payments to the United States at such times and in such manner as the Secretary may by rule prescribe; and 
(B)shall notify the Secretary, in the time and manner as may be specified by the Secretary, of any assignment that such person may have made of the obligation to make any royalty or other payment under a mining claim. 
(2)Any person paying royalties under this section shall file a written instrument, together with the first royalty payment, affirming that such person is liable to the Secretary for making proper payments for all amounts due for all time periods for which such person has a payment responsibility. Such liability for the period referred to in the preceding sentence shall include any and all additional amounts billed by the Secretary and determined to be due by final agency or judicial action. Any person liable for royalty payments under this section who assigns any payment obligation shall remain jointly and severally liable for all royalty payments due for the claim for the period. 
(3)A person conducting mineral activities shall— 
(A)develop and comply with the site security provisions in operations permit designed to protect from theft the locatable minerals, concentrates or products derived therefrom which are produced or stored on a mining claim, and such provisions shall conform with such minimum standards as the Secretary may prescribe by rule, taking into account the variety of circumstances on mining claims; and 
(B)not later than the 5th business day after production begins anywhere on a mining claim, or production resumes after more than 90 days after production was suspended, notify the Secretary, in the manner prescribed by the Secretary, of the date on which such production has begun or resumed. 
(4)The Secretary may by rule require any person engaged in transporting a locatable mineral, concentrate, or product derived therefrom to carry on his or her person, in his or her vehicle, or in his or her immediate control, documentation showing, at a minimum, the amount, origin, and intended destination of the locatable mineral, concentrate, or product derived therefrom in such circumstances as the Secretary determines is appropriate. 
(c)Recordkeeping and reporting requirements 
(1)A claim holder, operator, or other person directly involved in developing, producing, processing, transporting, purchasing, or selling locatable minerals, concentrates, or products derived therefrom, subject to this Act, through the point of royalty computation shall establish and maintain any records, make any reports, and provide any information that the Secretary may reasonably require for the purposes of implementing this section or determining compliance with rules or orders under this section. Such records shall include, but not be limited to, periodic reports, records, documents, and other data. Such reports may also include, but not be limited to, pertinent technical and financial data relating to the quantity, quality, composition volume, weight, and assay of all minerals extracted from the mining claim. Upon the request of any officer or employee duly designated by the Secretary or any State conducting an audit or investigation pursuant to this section, the appropriate records, reports, or information that may be required by this section shall be made available for inspection and duplication by such officer or employee or State. Failure by a claim holder, operator, or other person referred to in the first sentence to cooperate with such an audit, provide data required by the Secretary, or grant access to information may, at the discretion of the Secretary, result in involuntary forfeiture of the claim. 
(2)Records required by the Secretary under this section shall be maintained for 10 years after release of financial assurance under section 305 unless the Secretary notifies the operator that the Secretary has initiated an audit or investigation involving such records and that such records must be maintained for a longer period. In any case when an audit or investigation is underway, records shall be maintained until the Secretary releases the operator of the obligation to maintain such records. 
(d)AuditsThe Secretary is authorized to conduct such audits of all claim holders, operators, transporters, purchasers, processors, or other persons directly or indirectly involved in the production or sales of minerals covered by this Act, as the Secretary deems necessary for the purposes of ensuring compliance with the requirements of this section. For purposes of performing such audits, the Secretary shall, at reasonable times and upon request, have access to, and may copy, all books, papers and other documents that relate to compliance with any provision of this section by any person. 
(e)Cooperative agreements 
(1)The Secretary is authorized to enter into cooperative agreements with the Secretary of Agriculture to share information concerning the royalty management of locatable minerals, concentrates, or products derived therefrom, to carry out inspection, auditing, investigation, or enforcement (not including the collection of royalties, civil or criminal penalties, or other payments) activities under this section in cooperation with the Secretary, and to carry out any other activity described in this section. 
(2)Except as provided in paragraph (3)(A) of this subsection (relating to trade secrets), and pursuant to a cooperative agreement, the Secretary of Agriculture shall, upon request, have access to all royalty accounting information in the possession of the Secretary respecting the production, removal, or sale of locatable minerals, concentrates, or products derived therefrom from claims on lands open to location under this Act. 
(3)Trade secrets, proprietary, and other confidential information protected from disclosure under section 552 of title 5, United States Code, popularly known as the Freedom of Information Act, shall be made available by the Secretary to other Federal agencies as necessary to assure compliance with this Act and other Federal laws. The Secretary, the Secretary of Agriculture, the Administrator of the Environmental Protection Agency, and other Federal officials shall ensure that such information is provided protection in accordance with the requirements of that section. 
(f)Interest and substantial underreporting assessments 
(1)In the case of mining claims where royalty payments are not received by the Secretary on the date that such payments are due, the Secretary shall charge interest on such underpayments at the same interest rate as is applicable under section 6621(a)(2) of the Internal Revenue Code of 1986. In the case of an underpayment, interest shall be computed and charged only on the amount of the deficiency and not on the total amount. 
(2)If there is any underreporting of royalty owed on production from a claim for any production month by any person liable for royalty payments under this section, the Secretary shall assess a penalty of not greater than 25 percent of the amount of that underreporting. 
(3)For the purposes of this subsection, the term underreporting means the difference between the royalty on the value of the production that should have been reported and the royalty on the value of the production which was reported, if the value that should have been reported is greater than the value that was reported. An underreporting constitutes a substantial underreporting if such difference exceeds 10 percent of the royalty on the value of production that should have been reported. 
(4)The Secretary may waive or reduce the assessment provided in paragraph (2) of this subsection if the person liable for royalty payments under this section corrects the underreporting before the date such person receives notice from the Secretary that an underreporting may have occurred, or before 90 days after the date of the enactment of this section, whichever is later. 
(5)The Secretary shall waive any portion of an assessment under paragraph (2) of this subsection attributable to that portion of the underreporting for which the person responsible for paying the royalty demonstrates that— 
(A)such person had written authorization from the Secretary to report royalty on the value of the production on basis on which it was reported, 
(B)such person had substantial authority for reporting royalty on the value of the production on the basis on which it was reported, 
(C)such person previously had notified the Secretary, in such manner as the Secretary may by rule prescribe, of relevant reasons or facts affecting the royalty treatment of specific production which led to the underreporting, or 
(D)such person meets any other exception which the Secretary may, by rule, establish. 
(6)All penalties collected under this subsection shall be deposited in the Abandoned Locatable Minerals Mine Reclamation Fund established under title IV. 
(g)DelegationFor the purposes of this section, the term Secretary means the Secretary of the Interior acting through the Director of the Minerals Management Service. 
(h)Expanded royalty obligationsEach person liable for royalty payments under this section shall be jointly and severally liable for royalty on all locatable minerals, concentrates, or products derived therefrom lost or wasted from a mining claim located under the general mining laws and maintained in compliance with this Act when such loss or waste is due to negligence on the part of any person or due to the failure to comply with any rule, regulation, or order issued under this section. 
(i)Net smelter return definedFor the purposes of this section, for any locatable mineral, the term net smelter return has the same meaning as the term gross income in section 613(c)(1) of the Internal Revenue Code of 1986. 
(j)Effective dateThe royalty under this section shall take effect with respect to the production of locatable minerals after the enactment of this Act, but any royalty payments attributable to production during the first 12 calendar months after the enactment of this Act shall be payable at the expiration of such 12-month period. 
(k)Failure to comply with royalty requirementsAny person who fails to comply with the requirements of this section or any regulation or order issued to implement this section shall be liable for a civil penalty under section 109 of the Federal Oil and Gas Royalty Management Act (30 U.S.C. 1719) to the same extent as if the claim located under the general mining laws and maintained in compliance with this Act were a lease under that Act. 
IIProtection of special places 
201.Lands open to location 
(a)Lands open to locationExcept as provided in subsection (b), mining claims may be located under this Act on lands and interests in lands owned by the United States if— 
(1)such lands and interests were open to the location of mining claims under the general mining laws on the date of enactment of this Act; or 
(2)such lands and interests are opened to the location of mining claims after the date of enactment of this Act by reason of any administrative action or statute. 
(b)Lands not open to locationNotwithstanding any other provision of law and subject to valid existing rights, each of the following shall not be open to the location of mining claims under this Act on or after the date of enactment of this Act: 
(1)Lands recommended for wilderness designation by the agency managing the surface, pending a final determination by the Congress of the status of such recommended lands, or otherwise being managed as roadless areas under an applicable land use plan. 
(2)Lands being managed by the Secretary, acting through Bureau of Land Management, as wilderness study areas or National Monuments on the date of enactment of this Act except where the location of mining claims is specifically allowed to continue by the statute designating the study area, pending a final determination by the Congress of the status of such lands. 
(3)Lands that are— 
(A)in designated Wild and Scenic Rivers and under study for inclusion in the National Wild and Scenic River System pursuant to section 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)), pending a final determination by the Congress of the status of such lands; 
(B)determined by a Federal agency under section 5(d) of such Act (16 U.S.C. 1276(d)) to be eligible for inclusion in such system, pending a final determination by the Congress of the status of such lands; or 
(C)designated Wild and Scenic Rivers that have been withdrawn from mineral entry by action of the Secretary of the Interior.  
(4)Lands withdrawn or segregated from mineral entry under authority of other law. 
(5)Lands designated as Areas of Critical Environmental Concern. 
(6)Lands identified as sacred sites in accordance with Executive Order 13007. 
(7)Lands within 10 miles of a National Conservation System unit. 
(8)Lands identified in the Roadless Area Conservation Rule of January 2001. 
202.Unsuitability review 
(a)Authority 
(1)As provided for in this section, the Secretary of the Interior, in carrying out that Secretary’s responsibilities under the Federal Land Policy and Management Act of 1976, and the Secretary of Agriculture, in carrying out that Secretary’s responsibilities under the Forest and Rangeland Renewable Resources Planning Act of 1974, shall each review lands that are subject to this Act in order to determine, in accordance with the provisions of subsection (b), whether there are any areas on such lands that are either unsuitable for all types of mineral activities or conditionally suitable for certain types of mineral activities. 
(2)Any determination made in accordance with subsection (b) shall be immediately effective. Such determination shall be incorporated into the applicable land use plan when such plan is adopted, revised, or significantly amended pursuant to provisions of law other than this Act. 
(3)In any instance where a determination is made in accordance with subsection (b) that an area is conditionally suitable for all or certain mineral activities, the Secretary concerned shall take appropriate steps to notify the public that any operations permit application relevant to that area shall be conditioned accordingly. 
(4)In areas with any special characteristics described in subsection (b)(3), the Secretary, or for National Forest System lands the Secretary of Agriculture, shall undertake a validity examination on any claims within those areas. 
(b)Special characteristics 
(1)The Secretary, or for National Forest System lands the Secretary of Agriculture, shall determine that an area open to location is unsuitable for all or certain mineral activities if such Secretary finds that such activities would result in significant, permanent, and irreparable damage to special characteristics as described in paragraph (3) that cannot be prevented by the imposition of conditions in the operations permit required under section 303(b). 
(2)The Secretary, or for National Forest System lands, the Secretary of Agriculture, may determine, after notice and opportunity for public comment, that an area is conditionally suitable for all or certain types of mineral activities, if the Secretary concerned determines that any of the special characteristics of such area, as listed in paragraph (3), require protection from the effects of mineral activities. 
(3)Any of the following shall be considered special characteristics of an area which contains lands or interests in lands open to location under this Act: 
(A)The existence of significant water resources or supplies in or associated with such area, such as aquifers and aquifer recharge areas. 
(B)The presence in such area of publicly owned places which are listed on or are determined eligible for listing on the National Register of Historic Places. 
(C)The designation of all or any portion of such area or any adjacent area as a National Conservation System unit. 
(D)The designation of all or any portion of such area or any adjacent area as critical habitat for threatened or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 and following). 
(E)The designation of all or any portion of such area as Class I under section 162 of the Clean Air Act (42 U.S.C. 7401). 
(F)The presence of such other resource values as the Secretary, or for National Forest System lands, the Secretary of Agriculture, may, by joint rule, specify based upon field testing that verifies such criteria. 
(G)Areas that are designated as or adjacent to Research Natural Areas. 
(H)Lands containing Native American sacred sites as defined in Executive Order 13007, and other cultural and religious values. 
(I)The presence of sole source aquifers, as defined or designated by the Environmental Protection Agency. 
(J)The presence of waters designated as Outstanding National Resource Waters as defined under the Federal Water Pollution Control Act (33 U.S.C. 1251 note). 
(c)Effect of determination 
(1)In any instance in which a determination of unsuitability is made for any area in accordance with subsection (b)(1), all mineral activities shall be prohibited in such area, and the Secretary shall (with the consent of the Secretary of Agriculture for National Forest System lands) withdraw such area pursuant to section 204 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1714). The Secretary’s determination under this section shall constitute the documentation required to be provided under section 204(c)(12) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1714). 
(2)In any instance where the Secretary, or for National Forest System lands, the Secretary of Agriculture, determines in accordance with subsection (b)(2) that, by reason of any of the special characteristics listed in subsection (b)(3), an area is conditionally suitable for all or certain mineral activities, the Secretary concerned shall include such additional conditions in each permit for mineral activities in such area as necessary to limit or control mineral activities to the extent necessary to protect the special characteristics concerned. 
(3)Nothing in this section shall be construed as affecting lands where mineral activities were being conducted on the date of enactment of this Act under approved plans of operations or under notice (as provided for in the regulations of the Secretary of the Interior in effect prior to the date of enactment of this Act relating to operations that cause a cumulative disturbance of 5 acres or less). 
(4)Nothing in this section shall be construed as prohibiting mineral activities at a specific site, where substantial legal and financial commitments in such mineral activities were in existence on the date of enactment of this Act, but nothing in this section shall be construed as prohibiting either Secretary from regulating such activities in accordance with other authority of law. As used in this paragraph, the term substantial legal and financial commitments means, with respect to a specific site, significant investments, expenditures, or undertakings that have been made to explore or develop any mining claim and or millsite located at such site under the general mining laws, such as but not limited to: contracts for minerals produced; construction; contracts for the construction; or commitment to raise capital for the construction of processing, beneficiation, extraction, or refining facilities, or transportation or utility infrastructure; exploration activities conducted to delineate proven or probable ore reserves; acquisition of mining claims (but only if such acquisition is part of other significant investments specified in this paragraph); and such other costs or expenditures related to mineral activities at such site as are similar to the foregoing itemized costs or expenditures and as may be specified by the Secretaries by joint rule. 
(d)Withdrawal review 
(1)In carrying out the responsibilities referred to in subsection (a), the Secretary or, for National Forest System lands, the Secretary of Agriculture, shall review all administrative withdrawals of land under such Secretary’s jurisdiction (other than wilderness study areas) to determine whether the modification of such withdrawal for the purpose of allowing surrounding lands to be withdrawn from the location of mining claims under this Act is appropriate as a result of any of the following: 
(A)The imposition of any conditions imposed as part of the land use planning process or the imposition of any conditions as a result of the review process under subsection (a). 
(B)The limitation of section 110 (relating to limitation on patent issuance). 
(C)The criteria for special places set forth in this section or section 201. 
(2)The Secretary concerned shall publish the review referred to in paragraph (1) in the Federal Register no later than 1 year after the date of enactment of this Act. After providing notice and opportunity for comment, the Secretary may issue a modification of such administrative withdrawals as he deems appropriate by reason of the criteria listed in subparagraph (A) or (B) of paragraph (1). 
(e)Petitions for designation as unsuitable or conditionally suitableAny State, county, or local government, and any Indian tribe or Native Hawaiian organization, may petition the Secretary or, in the case of National Forest System lands, the Secretary of Agriculture, to designate any portion of land that is within the secretaries jurisdictions that is open to mining as unsuitable or conditionally suitable for mining pursuant to the special places criteria set forth in this section or section 201. The Secretary concerned shall publish the petition in the Federal Register no later than 30 days after the date the petition is filed. After providing notice and opportunity for comment, the Secretary shall respond to the petitoner within 180 days after the end of the public comment period.  
(f)Limitation on exchange of withdrawn landAny lands withdrawn from mining under this Act shall not be eligible for land disposal in any land exchange under any other law. 
IIIEnvironmental Considerations of Mineral Exploration and Development 
301.Environmental protection standardsNotwithstanding any other provision of law, and in accordance with this title and applicable law, the Secretary— 
(1)shall require that mineral activities on Federal lands conducted by any person shall protect the environment, public health, and public safety; and 
(2)shall assure that mining activities on Federal lands are conducted in a manner that recognizes the value of the mineral resources and the value of Federal lands for other uses, including but not limited to recreation, wildlife habitat, and water supply. 
302.Permits 
(a)Permits requiredNo person may engage in mineral activities on Federal lands that may cause a disturbance of surface resources, including but not limited to land, air, ground water and surface water, and fish and wildlife, unless— 
(1)the claim was properly located or converted under this Act and properly maintained; and 
(2)a permit was issued to such person under this title authorizing such activities. 
(b)Negligible disturbanceNotwithstanding subsection (a)(2), a permit under this title shall not be required for mineral activities that are a casual use of the public lands, including the collection of geochemical, rock, soil, or mineral specimens using hand tools; and hand panning. Casual use does not include— 
(1)the use of mechanized earth moving equipment, suction dredging, or explosives; 
(2)the use of motor vehicles in areas closed to off-road vehicles; and 
(3)the construction of roads, drill pads, or the use of toxic or hazardous materials. 
303.Operations permit 
(a)Operations permitAny claim holder that is in compliance with section 102 may apply to the Secretary, or for National Forest System lands, the Secretary of Agriculture, for an operations permit authorizing the claim holder to carry out mineral activities on Federal lands that are subject to the claim for any activity greater than casual use (as that term is used in section 302(b)). If the Secretary decides to issue such permit, the permit shall include such terms and conditions as prescribed by such Secretary to carry out this title. 
(b)Permit Application requirementsAn application for an operations permit under this section shall be submitted in a manner satisfactory to the Secretary concerned and shall contain site characterization data, an operations plan, a reclamation plan, monitoring plans, long-term maintenance plans, to the extent necessary, and such documentation as necessary to ensure compliance with applicable Federal and State environmental laws and regulations. If the proposed mineral activities will be carried out in conjunction with mineral activities on adjacent non-Federal lands, information on the location and nature of such operations may be required by the Secretary. At a minimum, each of the following shall be required for all applications: 
(1)An identification of the mining claims that will be subject to the plan of operations. 
(2)The name, mailing address, and social security number or tax identification number, as applicable, of each of the following: 
(A)The applicant for the permit and any agent of the applicant. 
(B)The operator (if different than the applicant) of the claim concerned. 
(C)Each claim holder (if different than the applicant) of the claim concerned. 
(D)Each affiliate and each officer or director of the applicant and of the operator. 
(3)A statement of whether the applicant or operator, or any subsidiary, affiliate, or person controlled by or under common control with the applicant or operator, is currently in violation of, or was, during the 5-year period preceding the date of application, found to be in violation of any of the following and if so, a brief explanation of the facts involved, including identification of the site and the nature of the violation: 
(A)Any provision of this Act or any regulation under this Act. 
(B)Any applicable Federal or State toxic substance, solid waste, air, water quality, reclamation, or fish and wildlife conservation law or regulation at any site where mining, beneficiation, or processing activities are occurring or have occurred. 
(C)The Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 and following) or the Mineral Leasing Act (30 U.S.C. 181 and following) or any regulation under those Acts at any site where mining operations have occurred or are occurring. 
(4)A statement of whether the applicant or operator, and any subsidiary, affiliate, or person controlled by or under common control with the applicant or operator, has ever held a Federal or State mining permit that has been suspended or revoked or has had a mining bond or similar security deposited in lieu of bond forefeited and, if so, a brief explanation of the facts involved. 
(5)A statement of any current or previous permits or plans of operations issued under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 and following) or the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 and following). 
(6)A description of the type and method of mineral activities proposed, the engineering techniques proposed to be used, and the equipment proposed to be used. 
(7)The anticipated starting and termination dates of each phase of the mineral activities proposed, including any planned temporary cessation of operations. 
(8)Accurate maps, to an appropriate scale, clearly showing the lands, watersheds, and surface waters, to be affected by the proposed mineral activities; surface and mineral ownership; facilities, including roads and other man-made structures; proposed disturbances; soils and vegetation; topography; and water supply intakes and surface water bodies. 
(9)A description of the biological resources in or associated with the area subject to or potentially impacted by planned mineral activities, including vegetation, fish and wildlife, and riparian and wetland habitats. 
(10)A description of measures planned to exclude fish and wildlife resources from the area subject to mineral activities by covering, containment, or fencing of open waters, beneficiation, and processing materials; or maintenance of all facilities in a condition that is not harmful to fish and wildlife. 
(11)A description of the quantity and quality of surface and ground water resources in or associated with the area subject to mineral activities, based on predisturbance monitoring sufficient to establish seasonal variations. 
(12)An analysis of the potential hydrologic consequences of the mineral activities, both on and off the area subject to mineral activities, with respect to the hydrologic regime, quantity and quality of water in surface and ground water systems including the dissolved and suspended solids under seasonal flow conditions, and the collection of sufficient data for the mine site and surrounding areas so that an assessment can be made by the Secretary regarding the possible cumulative impacts of the anticipated mineral activities in the area upon the hydrology of the area and particularly upon water availability and quality. To the extent that this analysis relies on hydrologic or other modeling, the models used shall be approved by the Secretary for application at the site. Such a model may not be approved if it is considered proprietary and therefore unavailable for public review. In describing the potential impacts of mineral activities, the applicant shall include information on the range of predicted impacts, the key factors in any sensitivity analyses undertaken, and the probabilities of various outcomes, to the extent such information is available. 
(13)A description of the monitoring and reporting systems to be used to detect and determine whether compliance has and is occurring consistent with the environmental protection requirements and with predicted outcomes, including the type and location of monitoring devices, sampling parameters and frequency, detection limits, analytical methods, reporting procedures, and procedures to respond to reporting results, that will monitor the effects of mineral activities on the site and surrounding environment, including but not limited to, ground water, surface water, wetlands, air, soils, and fish and wildlife resources. 
(14)Accident contingency plans that include, but are not limited to, immediate response strategies and corrective measures to protect public safety and prevent adverse environmental impacts, and appropriate insurance to cover accident contingencies. 
(15)Any measures to comply with any conditions on minerals activities that are required in the applicable land use plan or any condition stipulated pursuant to section 202. 
(16)Information determined necessary by the Secretary to assess the cumulative impacts of mineral activities, as required to comply with the National Environmental Policy Act of 1969, if impacts of the proposed mineral activities are additions to the impacts associated with other mineral activities. 
(17)Such other environmental baseline data as the Secretaries, by joint regulation, shall require sufficient to validate the determinations required for issuance of a permit under this Act. 
(18)Evidence of appropriate financial assurance as specified in section 305. 
(19)A description of the site security provisions designed to protect from theft the locatable minerals, concentrates, or products derived therefrom that will be produced or stored on a mining claim. 
(20)A full characterization of soils and geology in the area to be affected by mineral activities. 
(21)A demonstration that the mining claim is economically valuable for development, taking into account the costs of compliance with this Act and other applicable law. 
(22)A copy of the applicant’s advertisement to be published as required by subsection (k). 
(c)Operation and reclamation plans Application requirementsThe operation and reclamation plans referred to in subsection (b) shall include such reclamation measures as prescribed by the Secretary, or for National Forest System lands the Secretary of Agriculture, and each of the following: 
(1)A description of the condition of the land, including the fish and wildlife resources and habitat contained thereon, subject to the permit prior to the commencement of any mineral activities. 
(2)A discussion of the applicable land use plan and how the proposed reclamation activities will render the post-mining and reclamation condition of the land and resources consistent with that plan. 
(3)A description of operation and reclamation measures proposed pursuant to the requirements of section 306. 
(4)The engineering techniques to be used in operation and reclamation and the equipment proposed to be used. 
(5)The anticipated starting and termination dates of each phase of the reclamation proposed. 
(6)A description of the proposed condition of the land, including the fish and wildlife resources and habitat contained thereon, following the completion of reclamation. 
(7)A description of the maintenance measures that will be necessary to meet the environmental protection requirements of this Act, including but not limited to, drainage, water treatment facilities, or liner maintenance and control. This description shall include an estimate of the costs of operating and maintaining such facilities for the length of time such facilities will be required.  
(d)Permit issuance or denial 
(1)After providing notice and opportunity for public comment and hearing pursuant to subsection (k), the Secretary, or for National Forest System lands the Secretary of Agriculture, shall issue an operations permit if such Secretary makes each of the following determinations in writing, and shall deny a permit if such Secretary finds that the application and applicant do not fully meet the following requirements:  
(A)The permit application, including the site characterization data, operations plan, and reclamation plan, are complete and accurate and sufficient for developing a good understanding of the anticipated impacts of the mineral activities and the effectiveness of proposed mitigation and control. 
(B)The applicant has demonstrated that the proposed reclamation in the operation and reclamation plan can be and is likely to be accomplished by the applicant consistent with the goals of the environmental protection standard under section 301. 
(C)The condition of the land, including the fish and wildlife resources and habitat contained thereon, after the completion of mineral activities and final reclamation, will conform to the land use plan applicable to the area subject to mineral activities and are returned to a productive use. 
(D)The area subject to the proposed plan is not included within an area designated unsuitable or not open to location for the types of mineral activities proposed. 
(E)The applicant has obtained the necessary Federal, State, and local permits to demonstrate that the mineral activities will be in compliance with this Act and all other applicable Federal requirements, and any applicable State requirements agreed to by the appropriate Secretary pursuant to cooperative agreements under section 307 and local land use and zoning requirements. 
(F)The assessment of the probable cumulative impact of all anticipated mining in the area on the hydrologic balance specified in subsections (b)(11) and (b)(12) demonstrates that impacts to human health, water resources, wildlife habitat, and other natural resources will not cause undue or unnecessary degradation, and the proposed operation has been designed and will operate to minimize disturbances to the prevailing hydrologic balance of the permit area.  
(G)The applicant has fully complied with the requirements of section 305 (relating to financial assurance). 
(H)The Secretary has determined that there will be no undue or unnecessary degradation of natural resources. 
(I)Neither the applicant nor operator, nor any subsidiary, affiliate, or person controlled by or under common control with the applicant or operator, is ineligible to receive a permit under section 304. 
(J)The reclamation plan conclusively demonstrates that 10 years following mine closure, no treatment of surface or ground water for carcinogens or toxins will be required to meet water quality standards at the point of discharge. 
(2)Issuance of an operations permit under this section shall be based on information supplied by the applicant or other interested parties and the applicant shall have the burden of establishing that the application meets the environmental standards of this Act as established in this title. 
(3)With respect to any activities specified in the reclamation plan referred to in subsection (b) that constitutes a removal or remedial action under section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 and following), the Secretary shall consult with the Administrator of the Environmental Protection Agency prior to the issuance of an operations permit. The Administrator shall ensure that the reclamation plan does not require activities which would increase the costs or likelihood of removal or remedial actions under the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. 9601 and following) or corrective actions under the Solid Waste Disposal Act (42 U.S.C. 6901 and following). 
(e)Term of permit; renewal 
(1)An operations permit shall be for a stated term. The term shall be no longer than that necessary to accomplish the proposed mineral activities subject to the permit, and in no case for more than 10 years. 
(2)Failure by the operator to commence mineral activities within two years of the date scheduled in an operations permit shall require a modification of the permit if the Secretary concerned determines that modifications are necessary to comply with section 201.  
(3)An operations permit shall carry with it the right of successive renewal upon expiration only with respect to operations on areas within the boundaries of the existing permit as issued. A renewal of such permit shall not be issued if such Secretary determines, in writing, any of the following: 
(A)The terms and conditions of the existing permit are not being met. 
(B)The operator has not demonstrated that the financial assurance would continue to apply in full force and effect for the renewal term. 
(C)Any additional revised or updated information required by the Secretary concerned has not been provided. 
(D)The applicant has not demonstrated that the mineral activities will be in compliance with the requirements of this Act, all other applicable Federal requirements, and any State requirements agreed to by the Secretary concerned pursuant to cooperative agreements under section 307. 
(4)A renewal of an operations permit shall be for a term of 10 years or for such shorter term as the Secretary concerned deems appropriate. Application for renewal shall be made at least 18 months prior to the expiration of the existing permit. If a renewal application has been timely submitted and a permit expires prior to Secretarial action on the renewal application, reclamation shall and other mineral activities may continue in accordance with the terms of the expired permit until the Secretary concerned makes a decision on the renewal application but in no case longer than 2 years. 
(f)Permit modification 
(1)During the term of an operations permit the operator may submit an application to modify the permit (including the operations plan or reclamation plan, or both). To approve a proposed modification, the Secretary, or for National Forest System lands the Secretary of Agriculture, shall make the same determinations as are required in the case of an original operations permit, except that the Secretaries may establish joint rules regarding the extent to which requirements for original permits under this section shall apply to applications to modify a permit based on whether such modifications are deemed significant or minor. 
(2)The Secretary, or for National Forest System lands the Secretary of Agriculture, may, at any time, require reasonable modification to any operations plan or reclamation plan upon a determination that the requirements of this Act cannot be met if the plan is followed as approved. Such determination shall be based on a written finding and subject to public notice and hearing requirements established by the Secretary concerned. 
(3)A permit modification is required before changes are made to the approved plan of operations, or if unanticipated events or conditions exist on the mine site, including in the case of— 
(A)development of acid or toxic drainage; 
(B)loss of springs or water supplies; 
(C)water quantity, water quality, or other resulting water impacts that are significantly different than those predicted in the application; 
(D)the need for long-term water treatment; 
(E)significant reclamation difficulties or reclamation failure; 
(F)the discovery of significant scientific, cultural, or biological resources that were not addressed in the original plan; or 
(G)the discovery of hazards to public safety. 
(g)Temporary cessation of operations 
(1)An operator conducting mineral activities under an operations permit in effect under this title may not temporarily cease mineral activities for a period greater than 180 days unless the Secretary concerned has approved such temporary cessation or unless the temporary cessation is permitted under the original permit. Any operator temporarily ceasing mineral activities for a period greater than 90 days under an operations permit issued before the date of the enactment of this Act shall submit, before the expiration of such 90-day period, a complete application for temporary cessation of operations to the Secretary concerned for approval unless the temporary cessation is permitted under the original permit. 
(2)An application for approval of temporary cessation of operations shall include such information required under subsection (b) and any other provisions prescribed by the Secretary concerned to minimize impacts on the environment. After receipt of a complete application for temporary cessation of operations such Secretary shall conduct an inspection of the area for which temporary cessation of operations has been requested. 
(3)To approve an application for temporary cessation of operations, the Secretary concerned shall make each of the following determinations: 
(A)A determination that the methods for securing surface facilities and restricting access to the permit area, or relevant portions thereof, will effectively ensure against hazards to the health and safety of the public and fish and wildlife. 
(B)A determination that reclamation is in compliance with the approved reclamation plan, except in those areas specifically designated in the application for temporary cessation of operations for which a delay in meeting such standards is necessary to facilitate the resumption of operations. 
(C)A determination that the amount of financial assurance filed with the permit application is sufficient to assure completion of the reclamation activities identified in the approved reclamation plan in the event of forfeiture. 
(D)A determination that any outstanding notices of violation and cessation orders incurred in connection with the plan for which temporary cessation is being requested are either stayed pursuant to an administrative or judicial appeal proceeding or are in the process of being abated to the satisfaction of the Secretary concerned. 
(h)Permit reviewsThe Secretary, or for National Forest System lands the Secretary of Agriculture, shall review each permit issued under this section every 3 years during the term of such permit, shall provide public notice of the permit review, and, based upon a written finding, such Secretary shall require the operator to take such actions as the Secretary deems necessary to assure that mineral activities conform to the permit, including adjustment of financial assurance requirements. 
(i)FeesEach application for a permit pursuant to this section shall be accompanied by a fee payable to the Secretary or for the National Forest System, the Secretary of Agriculture, in such amount as may be established by such Secretary, or for National Forest System lands by the Secretary of Agriculture. Such amount shall be equal to the actual or anticipated cost to the Secretary, or for National Forest System lands the Secretary of Agriculture, of reviewing, administering, and enforcing such permit, as determined by such Secretary. All moneys received under this subsection shall be deposited in the Abandoned Locatable Minerals Mine Reclamation Fund established under title III. 
(j)Transfer, assignment, or sale of rights 
(1)No transfer, assignment, or sale of rights granted by a permit under this section shall be made without the prior written approval of the Secretary, or for National Forest System lands the Secretary of Agriculture. 
(2)The Secretary, or for National Forest System lands, the Secretary of Agriculture, may allow a person holding a permit to transfer, assign, or sell rights under the permit to a successor, if such Secretary finds, in writing, that the successor— 
(A)has submitted information required and is eligible to receive a permit in accordance with section 304; 
(B)has submitted evidence of financial assurance satisfactory under section 305; and 
(C)meets any other requirements specified by such Secretary. 
(3)The successor in interest shall assume the liability and reclamation responsibilities established by the existing permit and shall conduct the mineral activities in full compliance with this Act, and the terms and conditions of the permit as in effect at the time of transfer, assignment, or sale. 
(4)Each application for approval of a permit transfer, assignment, or sale pursuant to this subsection shall be accompanied by a fee payable to the Secretary of the Interior, or for National Forest System lands, the Secretary of Agriculture, in such amount as may be established by such Secretary, or for National Forest System lands, by the Secretary of Agriculture. Such amount shall be equal to the actual or anticipated cost to the Secretary or, for National Forest System lands, to the Secretary of Agriculture, of reviewing and approving or disapproving such transfer, assignment, or sale, as determined by such Secretary. All moneys received under this subsection shall be deposited in the Abandoned Locatable Minerals Mine Reclamation Fund established under title III. 
(k)Public participation 
(1)Concurrent with submittal of an application for a permit under this section or a renewal or significant modification thereof, the applicant shall publish a notice in a newspaper of local circulation at least once a week for 4 consecutive weeks. In addition, the Secretary shall place a notice of the receipt of the application in the Federal Register. Such notices by the applicant and the Secretary shall include the name of the applicant, the location of the proposed mineral activities, the type and expected duration of the proposed mineral activities, the proposed use of the land after the completion of mineral activities, and identification of a location where such plans are publicly available. The notice by the Secretary shall provide contact names and information for members of the public wishing to obtain further information, and shall specifically allow for commenters to request a public hearing. The applicant shall also notify in writing other Federal, State, and local government agencies and Indian tribes that regulate mineral activities or land planning decisions in the area subject to mineral activities or that manage lands adjacent to the area subject to mineral activities. The applicant shall provide proof of such notification to the Secretary, or for National Forest System lands, the Secretary of Agriculture. 
(2)The applicant for a permit under this section shall make paper and digital copies of the complete permit application, permit modifications, or permit renewals available for public review at the office of the responsible Federal agency located nearest to the location of the proposed mineral activities, on the appropriate Internet Websites of the appropriate Federal agencies and at such other readily accessible public locations deemed appropriate by the State or local government for the county in which the proposed mineral activities will occur prior to final decision by the Secretary, or for National Forest System lands, the Secretary of Agriculture. Any person, and the authorized representative of a Federal, State, or local governmental agency or Indian tribe, shall have the right to file written comments relating to the approval or disapproval of the permit application for a period of at least 45 days after the last day of newspaper publication. Such comment period may be extended by the Secretary for an additional 90-day period and shall be extended for a period no less than 30 days following a public hearing carried out in accordance with subsection (3). The Secretary concerned shall also create a public docket of all materials related to the application and all comments received. 
(3)Any person may file written comments during the comment period specified in paragraph (2) and any person who is, or may be, adversely affected by the proposed mineral activities may request a nonadjudicatory public hearing to be held in the county in which the mineral activities are proposed. The Secretary concerned shall consider all written comments filed during such comment period. If a hearing is requested by any person who is, or may be, adversely affected by the proposed mineral activities, the Secretary concerned shall consider such request and may conduct such hearing. The Secretary shall grant such request and whenever the Secretary determines that there is significant public interest. When a hearing is to be held, the Secretary shall notify all those who have provided comments regarding the permit and notice of such hearing shall be published in a newspaper of local circulation at least once a week for 2 weeks prior to the hearing date.  
(4)The public participation requirements in this section shall apply to permit modifications that are considered more than minor under subsection (f). 
304.Persons ineligible for permits 
(a)Current violationsUnless corrective action has been taken in accordance with subsection (c), no permit under this title shall be issued or transferred to an applicant if the applicant or any agent of the applicant, the operator (if different than the applicant) of the claim concerned, any claim holder (if different than the applicant) of the claim concerned, or any affiliate or officer or director of the applicant is currently in violation of any of the following: 
(1)A provision of this Act or any regulation under this Act. 
(2)An applicable State or Federal toxic substance, solid waste, air, water quality, or fish and wildlife conservation law or regulation at any site where mining, beneficiation, or processing activities are occurring or have occurred. 
(3)The Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 and following) or any regulation implementing that Act at any site where surface coal mining operations have occurred or are occurring. 
(b)SuspensionThe Secretary, or for National Forest System lands the Secretary of Agriculture, shall suspend an operations permit, in whole or in part, if such Secretary determines that any of the entities described in subsection (a) were in violation of any requirement listed in subsection (a) at the time the permit was issued. 
(c)Correction 
(1)The Secretary, or for National Forest System lands the Secretary of Agriculture, may issue or reinstate a permit under this title if the applicant submits proof that the violation referred to in subsection (a) or (b) has been corrected or is in the process of being corrected to the satisfaction of such Secretary and the regulatory authority involved or if the applicant submits proof that the violator has filed and is presently pursuing, a direct administrative or judicial appeal to contest the existence of the violation. For purposes of this section, an appeal of any applicant’s relationship to an affiliate shall not constitute a direct administrative or judicial appeal to contest the existence of the violation. 
(2)Any permit which is issued or reinstated based upon proof submitted under this subsection shall be conditionally approved or conditionally reinstated, as the case may be. If the violation is not successfully abated or the violation is upheld on appeal, the permit shall be suspended or revoked. 
(d)Pattern of willful violationsNo permit under this Act may be issued to any applicant if there is a demonstrated pattern of willful violations of the environmental protection requirements of this Act by the applicant, any affiliate of the applicant, or the operator or claim holder if different than the applicant. 
305.Financial assurance 
(a)Financial assurance required 
(1)Before any permit is issued under this title, the operator shall file with the Secretary, or for National Forest System lands the Secretary of Agriculture, evidence of financial assurance payable to the United States on a form prescribed and furnished by such Secretary and conditional upon faithful performance of such permit and all other requirements of this Act. The financial assurance shall be provided in the form of a surety bond, trust fund, letters of credits, government securities, certificates of deposit, cash or equivalent. 
(2)The financial assurance shall cover all lands within the initial permit area and all affected waters that may require restoration, treatment, or other management as a result of mineral activities, and shall be extended to cover all lands and waters added pursuant to any permit modification made under section 303(f) (relating to operations permits), or affected by mineral activities. 
(b)AmountThe amount of the financial assurance required under this section shall be sufficient to assure the completion of reclamation and restoration satisfying the requirements of this Act if the work were to be performed by the Secretary concerned in the event of forfeiture, including the construction and maintenance costs for any treatment facilities necessary to meet Federal and State environmental requirements. The calculation of such amount shall take into account the maximum level of financial exposure which shall arise during the mineral activity and administrative costs associated with a government agency reclaiming the site. 
(c)DurationThe financial assurance required under this section shall be held for the duration of the mineral activities and for an additional period to cover the operator’s responsibility for reclamation, restoration, and long-term maintenance as specified under section 306(b)(6)(B), and effluent treatment as specified in subsection (g). 
(d)AdjustmentsThe amount of the financial assurance and the terms of the acceptance of the assurance may be adjusted by the Secretary concerned from time to time as the area requiring coverage is increased or decreased, or where the costs of reclamation or treatment change, or pursuant to section 303(h) (relating to operations permits), but the financial assurance shall otherwise be in compliance with this section. The Secretary concerned shall review the financial guarantee as part of the permit review under section 303(h). 
(e)ReleaseUpon request, and after notice and opportunity for public comment, and after inspection by the Secretary, or for National Forest System lands, the Secretary of Agriculture, such Secretary may, after consultation with the Administrator of the Environmental Protection Agency, release in whole or in part the financial assurance required under this section if the Secretary makes both of the following determinations: 
(1)A determination that reclamation or restoration covered by the financial assurance has been accomplished as required by this Act. 
(2)A determination that the terms and conditions of any other applicable Federal requirements, and State requirements applicable pursuant to cooperative agreements under section 307, have been fulfilled. 
(f)Release scheduleThe release referred to in subsection (e) shall be according to the following schedule: 
(1)After the operator has completed any required backfilling, regrading, and drainage control of an area subject to mineral activities and covered by the financial assurance, and has commenced revegetation on the regraded areas subject to mineral activities in accordance with the approved plan, that portion of the total financial assurance secured for the area subject to mineral activities attributable to the completed activities may be released except that sufficient assurance must be retained to address other required reclamation and restoration needs and to assure the long-term success of the revegetation.  
(2)After the operator has completed successfully all remaining mineral activities and reclamation activities and all requirements of the operations plan and the reclamation plan (including the provisions of section 306(b)(6)(B) relating to revegetation, restoration, and effluent treatment required by subsection (g)), and all other requirements of this Act have been fully met, the remaining portion of the financial assurance may be released.During the period following release of the financial assurance as specified in paragraph (1), until the remaining portion of the financial assurance is released as provided in paragraph (2), the operator shall be required to comply with the permit issued under this title. 
(g)EffluentNotwithstanding section 306(b)(4), where any discharge or other water-related condition resulting from the mineral activities requires treatment in order to meet the applicable effluent limitations and water quality standards, the financial assurance shall include the estimated cost of maintaining such treatment for the projected period that will be needed after the cessation of mineral activities. The portion of the financial assurance attributable to such estimated cost of treatment shall not be released until the discharge has ceased for a period of 5 years, as determined by ongoing monitoring and testing, or, if the discharge continues, until the operator has met all applicable effluent limitations and water quality standards for 5 full years without treatment. 
(h)Environmental hazardsIf the Secretary, or for National Forest System lands, the Secretary of Agriculture, determines, after final release of financial assurance, that an environmental hazard resulting from the mineral activities exists, or the terms and conditions of the operations permit of this Act were not fulfilled in fact at the time of release, such Secretary shall issue an order under section 506 requiring the claim holder or operator (or any person who controls the claim holder or operator) to correct the condition such that applicable laws and regulations and any conditions from the plan of operations are met. 
306.Operation and reclamation 
(a)General rule 
(1)Except as provided under paragraphs (5) and (7) of subsection (b), the operator shall restore lands subject to mineral activities carried out under a permit issued under this title to a condition capable of supporting— 
(A)the uses which such lands were capable of supporting prior to surface disturbance by the operator, or 
(B)other beneficial uses which conform to applicable land use plans as determined by the Secretary, or for National Forest System lands, the Secretary of Agriculture. 
(2)Reclamation shall proceed as contemporaneously as practicable with the conduct of mineral activities. In the case of a cessation of mineral activities beyond that provided for as a temporary cessation under this Act, reclamation activities shall begin immediately. 
(b)Operation and reclamation standardsMineral activities shall be conducted in accordance with the following standards, and any additional standards the Secretaries may jointly promulgate under section 301 and subsection (a) of this section to address specific environmental impacts of selected methods of mining and to assure that the direct and indirect impacts of mining are consistent with applicable land use plans and with other desirable uses of Federal lands: 
(1)Soils 
(A)Soils, including top soils and subsoils removed from lands subject to mineral activities, shall be segregated from waste material and protected to minimize erosion and sustain revegetation when reclamation begins. If such soil is not replaced on a backfill area within a time-frame short enough to avoid deterioration of the topsoil, vegetative cover or other means shall be used so that the soil is preserved from wind and water erosion, remains free of contamination by acid or other toxic material, and is in a usable condition for sustaining vegetation when restored during reclamation. 
(B)In the event the topsoil from lands subject to mineral activities is of insufficient quantity or of inferior quality for sustaining vegetation, and other suitable growth media removed from the lands subject to the mineral activities are available that shall support vegetation, the best available growth medium shall be removed, segregated and preserved in a like manner as under subparagraph (A) for sustaining vegetation when restored during reclamation. 
(C)In the event the soil (other than topsoil) from lands subject to mineral activities is of insufficient quantity or of inferior quality for sustaining vegetation, and other suitable growth media removed from the lands subject to the mineral activities are available that support revegetation, these substitute materials shall be removed, segregated, or preserved in a like manner as under subparagraph (A) for later use in reclamation. 
(D)Mineral activities shall be conducted to prevent contamination of soils to the extent possible using the best technology currently available. If contamination occurs, the operator shall decontaminate or dispose of any contaminated soils which have resulted from the mineral activities.  
(2)StabilizationAll surface areas subject to mineral activities, including segregated soils or other growth medium, waste material piles, ore piles, subgrade ore piles, and open or partially backfilled mine pits that meet the requirements of paragraph (5), shall be engineered to a stable condition to prevent hazards and to effectively control fugitive dust and erosion and otherwise comply with toxic substance, solid waste, air and water pollution control laws and other environmental laws. 
(3)Sediments, erosion, and drainageFacilities such as, but not limited to basins, ditches, stream bank stabilization, diversions or other measures, shall be designed, constructed and maintained where necessary to control sediments, prevent erosion, and manage drainage of the area subject to mineral activities. 
(4)Hydrologic balance 
(A)Mineral activities shall be conducted to minimize disturbances to the prevailing hydrologic balance of the permit area and surrounding hydrologic basins affected by mining activities existing prior to the mineral activities in the permit area and in the surrounding watershed, as established by the baseline information provided pursuant to section 303(b)(10) (relating to operations permits). Hydrologic balance includes the quality and quantity of ground water and surface water and their interrelationships, including recharge and discharge rates. In all cases, the operator shall comply with Federal and State laws related to the quality and quantity of such waters, and mineral activities shall not cause or contribute to violations of water quality standards in affected waters.  
(B)Mineral activities shall be conducted to prevent to the fullest extent possible the formation of acidic, toxic, or other contaminated water. Where the formation of acidic, toxic, or other contaminated water occurs, mineral activities shall be conducted so as to minimize the formation of acidic, toxic, or other contaminated water and to control the spread of any such contamination. 
(C)Mineral activities shall prevent any damage off-site from contamination of surface and ground water with acid or other toxic mine pollutants and shall prevent or remove water from contact with acid or toxic producing deposits. 
(D)Reclamation shall restore approximate hydrologic balance existing prior to the mineral activities before the applicable water quality permit issued under State or Federal law expires or is subject to renewal. 
(E)Where the quality or quantity of surface water or ground water used for domestic, municipal, agricultural, or industrial purposes is adversely impacted by mineral activities, such water shall be treated, or replaced with the same quantity and approximate quality of water, comparable to premining conditions as established in paragraph (10) of section 303(b) (relating to operations permits). 
(5)Surface restoration 
(A)The surface area disturbed by mineral activities shall be shaped, graded, and contoured to its natural topography. Backfilling of an open pit mine shall be required if it is determined by the Secretary to be the most appropriate means of controlling long-term adverse impacts on public health or the environment. 
(B)In instances where complete backfilling of an open pit is not required, the pit shall be graded to blend with the surrounding topography as much as practicable to minimize disturbance to the hydrologic balance, and revegetated in accordance with paragraph (6), and the water quality in the pit and other water impoundments and wells adjacent or hydrologically connected by groundwater shall comply with applicable Federal, State, and, where appropriate, local government water quality standards. 
(6)Vegetation 
(A)The area subject to mineral activities shall be vegetated in order to establish a diverse, effective, and permanent vegetative cover of the same seasonal variety native to the area subject to mineral activities, capable of self-regeneration and plant succession and at least equal in extent of cover to the natural revegetation of the surrounding area, except that introduced species may be used at the discretion of the Secretary, or for National Forest System lands the Secretary of Agriculture, in consultation with the Director of the United States Fish and Wildlife Service, if such introduction of such species is necessary as an interim step in, and is part of a program to restore a native plant community. In such instances where the complete backfill of an open mine pit is not required under paragraph (5), such Secretary shall prescribe such vegetation requirements as conform to the applicable land use plan. 
(B)In order to ensure compliance with subparagraph (A), the period for determining successful revegetation shall be 5 full years after the last year of augmented seeding, fertilizing, irrigation, or other work, except that such period shall be 10 full years where the annual average precipitation is 26 inches or less. The period may be a longer time at the discretion of the Secretary concerned where rainfall or other factors indicate that successful revegetation may be difficult to achieve or maintain. 
(7)Excess waste 
(A)Waste material in excess of that required to comply with paragraph (5) shall be transported and placed in approved areas, in a controlled manner in such a way so as to assure long-term mass stability, to prevent mass movement, and to facilitate reclamation. In addition to the measures described under paragraph (3), internal drainage systems shall be employed, as may be required, to control erosion and drainage. The design of such excess waste material piles shall be certified by a qualified professional engineer. 
(B)Excess waste material piles shall be graded and contoured to blend with the surrounding topography as much as practicable and revegetated in accordance with paragraph (6). 
(8)SealingAll drill holes, and openings on the surface associated with underground mineral activities, shall be backfilled, sealed, or otherwise controlled when no longer needed for the conduct of mineral activities to ensure protection of the public and the environment, protection of groundwater, and management of fish and wildlife and livestock. Such sealing must be designed and carried out using materials and methods that will provide long-term protection. Information regarding the location and nature of sealed drill holes or openings or other areas that should remain undisturbed or will require long-term maintenance must be placed in the relevant land records and provided to the Secretary and the appropriate State and local agencies. 
(9)StructuresAll buildings, structures, or equipment constructed, used, or improved during mineral activities shall be removed, unless the Secretary concerned, in consultation with the affected land managing agency, determines that use of the buildings, structures, or equipment would be consistent with subsection (a) or for environmental monitoring and the Secretary concerned takes ownership of such structures. 
(10)Cultural, paleontological, and cave resourcesThe operator shall make reasonable efforts to identify and shall not knowingly disturb, alter, injure, or destroy any scientifically important paleontologic remains or any historic, archaeologic, or cave-related sites, structure, building, resource, or object without including in the plan of operations a proposed action to preserve the resource that is approved by the Secretary prior to the disturbance taking place. 
(11)Roads and structuresAll buildings, structures, roads, and equipment constructed, used, or improved during mineral activities shall be designed, constructed, and maintained to minimize erosion, siltation, and air pollution and then removed after mining, unless the Secretary concerned in consultation with the affected land managing agency, determines that use of the buildings, structures, roads, or equipment would be consistent with subsection (a) or for environmental monitoring, and the Secretary concerned takes ownership of such structures, buildings, or equipment, or roads. 
(12)Drill holes 
(A)Drilling fluids shall not be allowed to flow off the site or otherwise adversely impact water or other natural resources. 
(B)All drill holes shall be drilled, operated, and plugged to prevent mixing of water from aquifers, impacts to beneficial uses, and downward or upward water loss. 
(13)Leaching operations and impoundmentsLeach pads, tailing impoundments, waste rock and overburden, ponds, and solution holding facilities shall be designed, constructed, and operated according to standard engineering practices to achieve and maintain the stability of the site and facilitate reclamation. These facilities shall be constructed with a low-permeability liner or containment system that will detect leaks, and prevent the release of solutions to the environment. All leaching facilities and impoundments shall be designed and operated to withstand a local 24-hour, 100-year storm event in addition to the solution expected for the facility, unless the Secretary determines that additional protections are necessary due to proximity to people or endangered species, or threatened species or the presence of drinking water supplies. 
(14)Fire prevention and controlAll applicable Federal and State fire laws and regulations shall be complied with, including taking all reasonable measures to prevent and suppress fire in the project area. 
(15)Temporary cessationDuring temporary cessation of operations, the operator shall maintain the site, and take measures to stabilize the excavation and workings, control toxic or deleterious materials, and monitor site conditions. After a 5 year cessation, the operator shall commence reclamation as described in section 306. 
(c)Special ruleReclamation activities for a mining claim that has been forfeited, relinquished, or lapsed, or a plan that has expired or been revoked or suspended, shall continue subject to review and approval by the Secretary, or for National Forest System lands the Secretary of Agriculture. 
(d)DefinitionsAs used in this section: 
(1)The term waste material means the material resulting from mineral activities involving extraction, beneficiation, and processing, including but not limited to tailings, and such material resulting from mineral activities involving processing, to the extent such material is not subject to subtitle C of the Solid Waste Disposal Act (42 U.S.C. 3251 and following) or the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C. 7901 and following). 
(2)The term ore piles means ore stockpiled for beneficiation prior to the completion of mineral activities. 
(3)The term subgrade ore means ore that is too low in grade to be processed at the time of extraction but which could reasonably be processed in the foreseeable future. 
(4)The term soil means the earthy or sandy layer, ranging in thickness from a few inches to several feet, composed of finely divided rock debris, of whatever origin, mixed with decomposing vegetal and animal matter, which forms the surface of the ground and in which plants grow or may grow. 
307.State law and regulation 
(a)State law 
(1)Any reclamation, land use, environmental, or public health protection standard or requirement in State or local law or regulation that meets or exceeds the requirements of section 206 shall not be construed to be inconsistent with any such standard. 
(2)Any bonding standard or requirement in State or local law or regulation that meets or exceeds the requirements of section 305 shall not be construed to be inconsistent with such requirements. 
(3)Any inspection standard or requirement in State or local law or regulation that meets or exceeds the requirements of section 503 shall not be construed to be inconsistent with such requirements. 
(b)Applicability of other state requirements 
(1)Nothing in this Act shall be construed as affecting any toxic substance, solid waste, or air or water quality, standard or requirement of any State, county, local, or tribal law or regulation, which may be applicable to mineral activities on lands subject to this Act. 
(2)Nothing in this Act shall be construed as affecting in any way the right of any person to enforce or protect, under applicable law, such person’s interest in water resources affected by mineral activities on lands subject to this Act. 
(c)Cooperative agreements 
(1)Any State may enter into a cooperative agreement with the Secretary, or for National Forest System lands the Secretary of Agriculture, for the purposes of such Secretary applying such standards and requirements referred to in subsection (a) and subsection (b) to mineral activities or reclamation on lands subject to this Act. 
(2)In such instances where the proposed mineral activities would affect lands not subject to this Act in addition to lands subject to this Act, in order to approve a plan of operations the Secretary concerned shall enter into a cooperative agreement with the State that sets forth a common regulatory framework consistent with the environmental protection requirements of this Act for the purposes of such plan of operations. 
(3)The Secretary concerned shall not enter into a cooperative agreement with any State under this section until after notice in the Federal Register and opportunity for public comment and hearing. 
(d)Prior agreementsAny cooperative agreement or such other understanding between the Secretary concerned and any State, or political subdivision thereof, relating to the management of mineral activities on lands subject to this Act that was in existence on the date of enactment of this Act may only continue in force until one year after the date of enactment of this Act. During such one-year period, the State and the Secretary shall review the terms of the agreement and make changes that are necessary to be consistent with this Act. 
(e)DelegationThe Secretary, or for National Forest System lands the Secretary of Agriculture, shall not delegate to any State, or political subdivision thereof, the Secretary’s authorities, duties, and obligations under this Act, including with respect to any cooperative agreements entered into under this section. 
(f)PreemptionSubject to section 514(b), the requirements of this Act shall preempt any conflicting requirements of any State, or political subdivision thereof relating to mineral activities for locatable minerals. 
308.Certain mineral activities covered by other lawThis title shall not apply to any mineral activities that are subject to the Stockraising Homestead Acts (43 U.S.C. 218 and following). 
IVAbandoned Locatable Minerals Mine Reclamation Fund 
401.Abandoned locatable minerals mine reclamation 
(a)Establishment 
(1)There is established on the books of the Treasury of the United States a trust fund to be known as the Abandoned Locatable Minerals Mine Reclamation Fund (hereinafter in this title referred to as the Fund). The Fund shall be administered by the Secretary acting through the Director of the Office of Surface Mining Reclamation and Enforcement. 
(2)The Secretary shall notify the Secretary of the Treasury as to what portion of the Fund is not, in the Secretary’s judgment, required to meet current withdrawals. The Secretary of the Treasury shall invest such portion of the Fund in public debt securities with maturities suitable for the needs of such Fund and bearing interest at rates determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketplace obligations of the United States of comparable maturities. The income on such investments shall be credited to, and form a part of, the Fund. 
(b)AmountsThe following amounts shall be credited to the Fund: 
(1)All moneys received from the collection of claim maintenance fees under section 102. 
(2)All moneys collected pursuant to section 109 (relating to failure to comply), section 506 (relating to enforcement) and section 504 (relating to citizens suits). 
(3)All permit fees and transfer fees received under section 303. 
(4)All donations by persons, corporations, associations, and foundations for the purposes of this title. 
(5)All amounts referred to in section 111 (relating to royalties and penalties for underreporting). 
(6)All other receipts from fees, royalties, penalties and other sources collected under this Act. 
(7)All moneys received pursuant to section 110 from issuance of patents. 
(c)Administrative costs 
(1)In calculating the amount to be deposited in the Fund during any fiscal year under subsection (b), the enacted appropriation of the Department of the Interior during the preceding year attributable to administering this Act shall be deducted from the total of the amounts listed in subsection (b) prior to the transfer of such amounts to the Fund. 
(2)The amount deducted under paragraph (1) of this section shall be available to the Secretary, subject to appropriation, for payment of the costs of administering this Act. 
402.Use and objectives of the fund 
(a)In generalThe Secretary is authorized, subject to appropriations, to use moneys in the Fund for the reclamation and restoration of land and water resources adversely affected by past mineral activities on lands the legal and beneficial title to which resides in the United States, land within the exterior boundary of any national forest system unit, or other lands described in subsection (d) or section 403, including any of the following: 
(1)Protecting public health and safety 
(2)Preventing, abating, treating, and controlling water pollution created by abandoned mine drainage. 
(3)Reclaiming and restoring abandoned surface and underground mined areas. 
(4)Reclaiming and restoring abandoned milling and processing areas. 
(5)Backfilling, sealing, or otherwise controlling, abandoned underground mine entries. 
(6)Revegetating land adversely affected by past mineral activities in order to prevent erosion and sedimentation, to enhance wildlife habitat, and for any other reclamation purpose. 
(7)Controlling of surface subsidence due to abandoned underground mines. 
(b)PrioritiesExpenditures of moneys from the Fund shall reflect the following priorities in the order stated: 
(1)The protection of public health, safety, general welfare, and property from extreme danger from the adverse effects of past mineral activities, especially as relates to surface water and groundwater contaminants. 
(2)The protection of public health, safety, and general welfare from the adverse effects of past mineral activities. 
(3)The restoration of land, water, and fish and wildlife resources previously degraded by the adverse effects of past mineral activities. 
(c)HabitatReclamation and restoration activities under this title, particularly those identified under subsection (a)(4), shall include appropriate mitigation measures to provide for the continuation of any established habitat for wildlife in existence prior to the commencement of such activities. 
(d)Other affected landsWhere mineral exploration, mining, beneficiation, processing, or reclamation activities have been carried out with respect to any mineral which would be a locatable mineral if the legal and beneficial title to the mineral were in the United States, if such activities directly affect lands managed by the Bureau of Land Management as well as other lands and if the legal and beneficial title to more than 50 percent of the affected lands resides in the United States, the Secretary is authorized, subject to appropriations, to use moneys in the Fund for reclamation and restoration under subsection (a) for all directly affected lands. 
(e)Response or removal actionsReclamation and restoration activities under this title which constitute a removal or remedial action under section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601), shall be conducted with the concurrence of the Administrator of the Environmental Protection Agency. The Secretary and the Administrator shall enter into a Memorandum of Understanding to establish procedures for consultation, concurrence, training, exchange of technical expertise and joint activities under the appropriate circumstances, that provide assurances that reclamation or restoration activities under this title shall not be conducted in a manner that increases the costs or likelihood of removal or remedial actions under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 and following), and that avoid oversight by multiple agencies to the maximum extent practicable. 
403.Eligible lands and waters 
(a)EligibilityReclamation expenditures under this title may only be made with respect to Federal lands or Indian lands or water resources that traverse or are contiguous to Federal lands or Indian lands where such lands or water resources have been affected by past mineral activities, including any of the following: 
(1)Lands and water resources which were used for, or affected by, mineral activities and abandoned or left in an inadequate reclamation status before the effective date of this Act. 
(2)Lands for which the Secretary makes a determination that there is no continuing reclamation responsibility of a claim holder, operator, or other person who abandoned the site prior to completion of required reclamation under State or other Federal laws. 
(3)Lands for which it can be established that such lands do not contain locatable minerals which could economically be extracted through the reprocessing or remining of such lands, unless such considerations are in conflict with the priorities set forth under paragraphs (1) and (2) of section 302(b). 
(b)Specific sites and areas not eligibleThe provisions of section 411(d) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a(d)) shall apply to expenditures made from the Fund established under this title. 
(c)InventoryThe Secretary shall prepare and maintain a publicly available inventory of abandoned locatable minerals mines on Federal lands and any abandoned mine on Indian lands that may be eligible for expenditures under this title, and shall deliver a yearly report to the Congress on the progress in cleanup of such sites. 
404.Fund expendituresMoneys available from the Fund may be expended for the purposes specified in section 402 directly by the Director of the Office of Surface Mining Reclamation and Enforcement. The Director may also make such money available for such purposes to the Director of the Bureau of Land Management, the Chief of the United States Forest Service, the Director of the National Park Service, or Director of the United States Fish and Wildlife Service, to any other agency of the United States, to an Indian tribe, or to any public entity that volunteers to develop and implement, and that has the ability to carry out, all or a significant portion of a reclamation program under this title. 
405.Authorization of appropriationsAmounts credited to the Fund are authorized to be appropriated for the purpose of this title without fiscal year limitation. 
VAdministrative and Miscellaneous Provisions 
AAdministrative Provisions 
501.Policy functions 
(a)Minerals policySection 2 of the Mining and Minerals Policy Act of 1970 (30 U.S.C. 21a) is amended by adding at the end thereof the following: It shall also be the responsibility of the Secretary of Agriculture to carry out the policy provisions of paragraphs (1) and (2) of this section.. 
(b)Mineral dataSection 5(e)(3) of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1604(e)(3)) is amended by inserting before the period the following: , except that for National Forest System lands the Secretary of Agriculture shall promptly initiate actions to improve the availability and analysis of mineral data in Federal land use decisionmaking. 
502.User feesThe Secretary and the Secretary of Agriculture are each authorized to establish and collect from persons subject to the requirements of this Act such user fees as may be necessary to reimburse the United States for the expenses incurred in administering such requirements. Fees may be assessed and collected under this section only in such manner as may reasonably be expected to result in an aggregate amount of the fees collected during any fiscal year which does not exceed the aggregate amount of administrative expenses referred to in this section. 
503.Inspection and monitoring 
(a)Inspections 
(1)The Secretary, or for National Forest System lands the Secretary of Agriculture, shall make inspections of mineral activities so as to ensure compliance with the environmental protection requirements of title III. 
(2)The Secretary concerned shall establish a frequency of inspections for mineral activities conducted under a permit issued under title III, but in no event shall such inspection frequency be less than one complete inspection per calendar quarter or, two per calendar quarter in the case of a permit for which the Secretary concerned approves an application under section 303(g) (relating to temporary cessation of operations). After revegetation has been established in accordance with a reclamation plan, such Secretary shall conduct annually 2 complete inspections. Such Secretary shall have the discretion to modify the inspection frequency for mineral activities that are conducted on a seasonal basis. Inspections shall continue under this subsection until final release of financial assurance. 
(3) 
(A)Any person who has reason to believe he or she is or may be adversely affected by mineral activities due to any violation of the environmental protection requirements may request an inspection. The Secretary, or for National Forest System lands the Secretary of Agriculture, shall determine within 10 working days of receipt of the request whether the request states a reason to believe that a violation exists. If the person alleges and provides reason to believe that an imminent threat to the environment or danger to the health or safety of the public exists, the 10-day period shall be waived and the inspection shall be conducted immediately. When an inspection is conducted under this paragraph, the Secretary concerned shall notify the person requesting the inspection, and such person shall be allowed to accompany the Secretary concerned or the Secretary’s authorized representative during the inspection. The Secretary shall not incur any liability for allowing such person to accompany an authorized representative. The identity of the person supplying information to the Secretary relating to a possible violation or imminent danger or harm shall remain confidential with the Secretary if so requested by that person, unless that person elects to accompany an authorized representative on the inspection. 
(B)The Secretaries shall, by joint rule, establish procedures for the review of (i) any decision by an authorized representative not to inspect; or (ii) any refusal by such representative to ensure that remedial actions are taken with respect to any alleged violation. The Secretary concerned shall furnish such persons requesting the review a written statement of the reasons for the Secretary’s final disposition of the case. 
(b)Monitoring 
(1)The Secretary, or for National Forest System lands the Secretary of Agriculture, shall require all operators to develop and maintain a monitoring and evaluation system which shall identify compliance with all environmental protection requirements. The Secretary concerned may require additional monitoring to be conducted as necessary to assure compliance with the reclamation and other environmental standards of this Act. Such plan must be reviewed and approved by the Secretary and shall become a part of the operations permit. 
(2)Monitoring shall be conducted as close as technically feasible to the mineral activity involved, and in all cases such monitoring shall be conducted within the permit area. 
(3)The point of compliance referred to in paragraph (1) shall be as close to the mineral activity involved as is technically feasible, but in any event shall be located to comply with applicable State and Federal standards. In no event shall the point of compliance be outside the permit area. 
(4)The operator shall file reports with the Secretary, or for National Forest System lands the Secretary of Agriculture, on a frequency determined by the Secretary concerned, on the results of the monitoring and evaluation process, except that if the monitoring and evaluation show a violation of the environmental protection requirements under this Act, it shall be reported immediately to the Secretary concerned. The Secretary shall evaluate the reports submitted pursuant to this paragraph, and based on those reports and any necessary inspection shall take enforcement action pursuant to this section. Such reports shall be maintained by the operator and by the Secretary and shall be made available to the public. 
(5)The Secretary, or for National Forest System lands the Secretary of Agriculture, shall determine what information shall be reported by the operator pursuant to paragraph (5). A failure to report as required by the Secretary concerned shall constitute a violation of this Act and subject the operator to enforcement action pursuant to section 506. 
504.Citizens suits 
(a)In generalExcept as provided in subsection (b), any person may commence a civil action on his or her own behalf to compel compliance— 
(1)against any person (including the Secretary or the Secretary of Agriculture) alleged to have violated, or to be in violation of, any of the provisions of this Act or any regulation promulgated pursuant to title III or any term or condition of any permit issued under title III; or 
(2)against the Secretary or the Secretary of Agriculture where there is alleged a failure of such Secretary to perform any act or duty under this Act, or to promulgate any regulation under title III, which is not within the discretion of the Secretary concerned.The United States district courts shall have jurisdiction over actions brought under this section, without regard to the amount in controversy or the citizenship of the parties, including actions brought to apply any civil penalty under this Act. The district courts of the United States shall have jurisdiction to compel agency action unreasonably delayed, except that an action to compel agency action reviewable under section 505 may only be filed in a United States district court within the circuit in which such action would be reviewable under section 505. 
(b)Exceptions 
(1)No action may be commenced under subsection (a) before the plaintiff has given notice in writing of such alleged violation to the Secretary, or for National Forest System lands the Secretary of Agriculture, except that any such action may be brought immediately after such notification if the violation complained of constitutes an imminent threat to the environment or to the health or safety of the public. 
(2)No action may be brought against any person other than the Secretary or the Secretary of Agriculture under subsection (a)(1) if such Secretary has commenced and is diligently prosecuting a civil or criminal action in a court of the United States to require compliance. 
(3)No action may be commenced under paragraph (2) of subsection (a) against either Secretary to review any rule promulgated by, or to any permit issued or denied by such Secretary if such rule or permit issuance or denial is judicially reviewable under section 505 or under any other provision of law at any time after such promulgation, issuance, or denial is final. 
(c)VenueVenue of all actions brought under this section shall be determined in accordance with section 1391 of title 28, United States Code. 
(d)CostsThe court, in issuing any final order in any action brought pursuant to this section may award costs of litigation (including attorney and expert witness fees) to any party whenever the court determines such award is appropriate. The court may, if a temporary restraining order or preliminary injunction is sought, require the filing of a bond or equivalent security in accordance with the Federal Rules of Civil Procedure. 
(e)Savings clauseNothing in this section shall restrict any right which any person (or class of persons) may have under chapter 7 of title 5, United States Code, under this section, or under any other statute or common law to bring an action to seek any relief against the Secretary or the Secretary of Agriculture or against any other person, including any action for any violation of this Act or of any regulation or permit issued under this Act or for any failure to act as required by law. Nothing in this section shall affect the jurisdiction of any court under any provision of title 28, United States Code, including any action for any violation of this Act or of any regulation or permit issued under this Act or for any failure to act as required by law. Nothing in this Act shall be construed to be a waiver of the sovereign immunity of an Indian tribe except as provided for in section 303. 
505.Administrative and judicial review 
(a)Review by secretary 
(1) 
(A)Any person issued a notice of violation or cessation order under section 506, or any person having an interest which is or may be adversely affected by such notice or order, may apply to the Secretary, or for National Forest System lands the Secretary of Agriculture, for review of the notice or order within 30 days after receipt thereof, or as the case may be, within 30 days after such notice or order is modified, vacated, or terminated. 
(B)Any person who is subject to a penalty assessed under section 109 (relating to failure to comply), or section 506 may apply to the Secretary concerned for review of the assessment within 45 days of notification of such penalty. 
(C)Any person may apply to such Secretary for review of the decision within 30 days after it is made. 
(D)Pending a review by the Secretary or resolution of an administrative appeal, final decisions (except enforcement actions under section 506) shall be stayed. 
(2)The Secretary concerned shall provide an opportunity for a public hearing at the request of any party to the proceeding as specified in paragraph (1). The filing of an application for review under this subsection shall not operate as a stay of any order or notice issued under section 506. 
(3)For any review proceeding under this subsection, the Secretary concerned shall make findings of fact and shall issue a written decision incorporating therein an order vacating, affirming, modifying, or terminating the notice, order, or decision, or with respect to an assessment, the amount of penalty that is warranted. Where the application for review concerns a cessation order issued under section 506 the Secretary concerned shall issue the written decision within 30 days of the receipt of the application for review or within 30 days after the conclusion of any hearing referred to in paragraph (2), whichever is later, unless temporary relief has been granted by the Secretary concerned under paragraph (4). 
(4)Pending completion of any review proceedings under this subsection, the applicant may file with the Secretary, or for National Forest System lands the Secretary of Agriculture, a written request that the Secretary grant temporary relief from any order issued under section 506 together with a detailed statement giving reasons for such relief. The Secretary concerned shall expeditiously issue an order or decision granting or denying such relief. The Secretary concerned may grant such relief under such conditions as he may prescribe only if such relief shall not adversely affect the health or safety of the public or cause imminent environmental harm to land, air, or water resources. 
(5)The availability of review under this subsection shall not be construed to limit the operation of rights under section 504 (relating to citizen suits). 
(b)Judicial review 
(1)Any final action by the Secretaries of the Interior and Agriculture in promulgating regulations to implement this Act, or any other final actions constituting rulemaking to implement this Act, shall be subject to judicial review only in the United States Court of Appeals for the District of Columbia. Any action subject to judicial review under this subsection shall be affirmed unless the court concludes that such action is arbitrary, capricious, or otherwise inconsistent with law. A petition for review of any action subject to judicial review under this subsection shall be filed within 60 days from the date of such action, or after such date if the petition is based solely on grounds arising after the 60th day. Any such petition may be made by any person who commented or otherwise participated in the rulemaking or any person who may be adversely affected by the action of the Secretaries. 
(2)Final agency action under this Act, including such final action on those matters described under subsection (a), shall be subject to judicial review in accordance with paragraph (4) and pursuant to section 1391 of title 28, United States Code, on or before 60 days from the date of such final action. Any action subject to judicial review under this subsection shall be affirmed unless the court concludes that such action is arbitrary, capricious, or otherwise inconsistent with law. 
(3)The availability of judicial review established in this subsection shall not be construed to limit the operations of rights under section 504 (relating to citizens suits). 
(4)The court shall hear any petition or complaint filed under this subsection solely on the record made before the Secretary or Secretaries concerned. The court may affirm or vacate any order or decision or may remand the proceedings to the Secretary or Secretaries for such further action as it may direct. 
(5)The commencement of a proceeding under this section shall not, unless specifically ordered by the court, operate as a stay of the action, order, or decision of the Secretary or Secretaries concerned. 
(c)CostsWhenever a proceeding occurs under subsection (a) or (b), at the request of any person, a sum equal to the aggregate amount of all costs and expenses (including attorney fees) as determined by the Secretary or Secretaries concerned or the court to have been reasonably incurred by such person for or in connection with participation in such proceedings, including any judicial review of the proceeding, may be assessed against either party as the court, in the case of judicial review, or the Secretary or Secretaries concerned in the case of administrative proceedings, deems proper if it is determined that such party prevailed in whole or in part, achieving some success on the merits, and that such party made a substantial contribution to a full and fair determination of the issues. 
506.Enforcement 
(a)Orders 
(1)If the Secretary, or for National Forest System lands the Secretary of Agriculture, or an authorized representative of such Secretary, determines that any person is in violation of any environmental protection requirement under title III or any regulation issued by the Secretaries to implement this Act, such Secretary or authorized representative shall issue to such person a notice of violation describing the violation and the corrective measures to be taken. The Secretary concerned, or the authorized representative of such Secretary, shall provide such person with a period of time not to exceed 30 days to abate the violation. Such period of time may be extended by the Secretary concerned upon a showing of good cause by such person. If, upon the expiration of time provided for such abatement, the Secretary concerned, or the authorized representative of such Secretary, finds that the violation has not been abated he shall immediately order a cessation of all mineral activities or the portion thereof relevant to the violation. 
(2)If the Secretary concerned, or the authorized representative of the Secretary concerned, determines that any condition or practice exists, or that any person is in violation of any environmental protection requirement under title III or any regulation issued by the Secretaries to implement this Act, and such condition, practice or violation is causing, or can reasonably be expected to cause— 
(A)an imminent danger to the health or safety of the public; or 
(B)significant, imminent environmental harm to land, air, water, or fish or wildlife resources;such Secretary or authorized representative shall immediately order a cessation of mineral activities or the portion thereof relevant to the condition, practice, or violation. 
(3) 
(A)A cessation order pursuant to paragraphs (1) or (2) shall remain in effect until such Secretary, or authorized representative, determines that the condition, practice, or violation has been abated, or until modified, vacated or terminated by the Secretary or authorized representative. In any such order, the Secretary or authorized representative shall determine the steps necessary to abate the violation in the most expeditious manner possible and shall include the necessary measures in the order. The Secretary concerned shall require appropriate financial assurances to ensure that the abatement obligations are met. 
(B)Any notice or order issued pursuant to paragraphs (1) or (2) may be modified, vacated, or terminated by the Secretary concerned or an authorized representative of such Secretary. Any person to whom any such notice or order is issued shall be entitled to a hearing on the record. 
(4)If, after 30 days of the date of the order referred to in paragraph (3)(A) the required abatement has not occurred, the Secretary concerned shall take such alternative enforcement action against the claim holder or operator (or any person who controls the claim holder or operator) as will most likely bring about abatement in the most expeditious manner possible. Such alternative enforcement action may include, but is not necessarily limited to, seeking appropriate injunctive relief to bring about abatement. Nothing in this paragraph shall preclude the Secretary, or for National Forest System lands the Secretary of Agriculture, from taking alternative enforcement action prior to the expiration of 30 days. 
(5)If a claim holder or operator (or any person who controls the claim holder or operator) fails to abate a violation or defaults on the terms of the permit, the Secretary, or for National Forest System lands the Secretary of Agriculture, shall forfeit the financial assurance for the plan as necessary to ensure abatement and reclamation under this Act. The Secretary concerned may prescribe conditions under which a surety may perform reclamation in accordance with the approved plan in lieu of forfeiture. 
(6)The Secretary, or for National Forest System lands the Secretary of Agriculture, shall not cause forfeiture of the financial assurance while administrative or judicial review is pending. 
(7)In the event of forfeiture, the claim holder, operator, or any affiliate thereof, as appropriate as determined by the Secretary by rule, shall be jointly and severally liable for any remaining reclamation obligations under this Act. 
(b)ComplianceThe Secretary, or for National Forest System lands the Secretary of Agriculture, may request the Attorney General to institute a civil action for relief, including a permanent or temporary injunction or restraining order, or any other appropriate enforcement order, including the imposition of civil penalties, in the district court of the United States for the district in which the mineral activities are located whenever a person— 
(1)violates, fails, or refuses to comply with any order issued by the Secretary concerned under subsection (a); or 
(2)interferes with, hinders, or delays the Secretary concerned in carrying out an inspection under section 503.Such court shall have jurisdiction to provide such relief as may be appropriate. Any relief granted by the court to enforce an order under paragraph (1) shall continue in effect until the completion or final termination of all proceedings for review of such order unless the district court granting such relief sets it aside. 
(c)DelegationNotwithstanding any other provision of law, the Secretary may utilize personnel of the Office of Surface Mining Reclamation and Enforcement to ensure compliance with the requirements of this Act. 
(d)Penalties 
(1)Any person who fails to comply with any environmental protection requirement under title III or any regulation issued by the Secretaries to implement this Act shall be liable for a penalty of not more than $25,000 per violation. Each day of violation may be deemed a separate violation for purposes of penalty assessments.  
(2)A person who fails to correct a violation for which a cessation order has been issued under subsection (a) within the period permitted for its correction shall be assessed a civil penalty of not less than $1,000 per violation for each day during which such failure continues. 
(3)Whenever a corporation is in violation of an environmental protection requirement under title III or any regulation issued by the Secretaries to implement this Act or fails or refuses to comply with an order issued under subsection (a), any director, officer, or agent of such corporation who knowingly authorized, ordered, or carried out such violation, failure, or refusal shall be subject to the same penalties as may be imposed upon the person referred to in paragraph (1). 
(e)Suspensions or revocationsThe Secretary, or for National Forest System lands the Secretary of Agriculture, shall suspend or revoke a permit issued under title III, in whole or in part, if the operator or person conducting mineral activities— 
(1)knowingly made or knowingly makes any false, inaccurate, or misleading material statement in any mining claim, notice of location, application, record, report, plan, or other document filed or required to be maintained under this Act; 
(2)fails to abate a violation covered by a cessation order issued under subsection (a); 
(3)fails to comply with an order of the Secretary concerned; 
(4)refuses to permit an audit pursuant to this Act; 
(5)fails to maintain an adequate financial assurance under section 305; 
(6)fails to pay claim maintenance fees or other moneys due and owing under this Act; or 
(7)with regard to plans conditionally approved under section 304(c)(2), fails to abate a violation to the satisfaction of the Secretary concerned, or if the validity of the violation is upheld on the appeal which formed the basis for the conditional approval. 
(f)False statements; tamperingAny person who knowingly— 
(1)makes any false material statement, representation, or certification in, or omits or conceals material information from, or unlawfully alters, any mining claim, notice of location, application, record, report, plan, or other documents filed or required to be maintained under this Act; or 
(2)falsifies, tampers with, renders inaccurate, or fails to install any monitoring device or method required to be maintained under this Act,shall upon conviction, be punished by a fine of not more than $10,000, or by imprisonment for not more than 2 years, or by both. If a conviction of a person is for a violation committed after a first conviction of such person under this subsection, punishment shall be by a fine of not more than $20,000 per day of violation, or by imprisonment of not more than 4 years, or both. Each day of continuing violation may be deemed a separate violation for purposes of penalty assessments. 
(g)Knowing violationsAny person who knowingly— 
(1)engages in mineral activities without a permit required under title III, or 
(2)violates any other environmental protection requirement set forth in title III or any regulation issued by the Secretaries to implement this Act, any provision of a permit issued under this Act (including any exploration or operations plan on which such permit is based), or any condition or limitation thereof,shall upon conviction be punished by a fine of not less than $5,000 nor more than $50,000 per day of violation, or by imprisonment for not more than 3 years, or both. If a conviction of a person is for a violation committed after the first conviction of such person under this subsection, punishment shall be a fine of not less than $10,000 per day of violation, or by imprisonment of not more than 6 years, or both. 
(h)Knowing and willful violationsAny person who knowingly and willfully commits an act for which a civil penalty is provided in paragraph (1) of subsection (g) shall, upon conviction, be punished by a fine of not more than $50,000, or by imprisonment for not more than 2 years, or both. 
(i)DefinitionFor purposes of this section, the term person includes any officer, agent, or employee of a person. 
507.Regulations; effective dates 
(a)Effective dateThe provisions of this Act shall take effect on the date of enactment of this Act, except as otherwise provided in this Act. 
(b)RegulationsThe Secretary and the Secretary of Agriculture may issue such regulations as may be necessary under this Act. The regulations implementing title II, title III, title IV, and title V that affect the United States Forest Service shall be joint regulations issued by both Secretaries. 
(c)NoticeWithin 180 days after the date of enactment of this Act, the Secretary shall give notice to holders of mining claims and millsites maintained under the general mining laws as to the requirements of section 106. 
BMiscellaneous Provisions 
511.Transitional rules; surface management and environmental protection requirements 
(a)New claimsNotwithstanding any other provision of law, any mining claim for a locatable mineral on lands subject to this Act located after the date of enactment of this Act shall be subject to the requirements of title II and title III. 
(b)Preexisting claims 
(1)Notwithstanding any other provision of law, any unpatented mining claim or millsite located under the general mining laws before the date of enactment of this Act for which a plan of operation has not been approved or a notice filed prior to the date of enactment shall, upon the effective date of this Act, be subject to the requirements of title II and title III, except as provided in paragraphs (2) and (3). 
(2) 
(A)If a plan of operations had been approved for mineral activities on any claim or site referred to in paragraph (1) prior to the date of enactment of this Act, for a period of 5 years after the effective date of this Act mineral activities at such claim or site shall be subject to such plan of operations (or a modification or amendment thereto prepared in accordance with the provisions of law applicable prior to the enactment of this Act). During such 5-year period, modifications of, or amendments to, any such plan may be made in accordance with the provisions of law applicable prior to the enactment of this Act if such modifications or amendments are deemed minor by the Secretary concerned. After such 5-year period the requirements of title II and title III shall apply, subject to the limitations of section 308. In order to meet the requirements of title II and title III, the person conducting mineral activities under such plan of operations (or modified or amended plan) shall apply for a modification under section 303(f) no later than 3 years after the date of enactment of this Act. For purposes of this paragraph, any modification or amendment that extends the area covered by the plan (except for incidental boundary revisions) or that increases the risk of adverse effects on the environment shall not be subject to this paragraph and shall be subject to other provisions of this Act. 
(B)During the 5-year period referred to in subparagraph (A), the provisions of section 305 (relating to financial assurance), section 503 (relating to inspection and monitoring) and section 506 (relating to enforcement) shall apply on the basis of the surface management requirements applicable to such plans of operations prior to the effective date of this Act. 
(C)Where an application for modification or amendment of a plan of operations referred to in subparagraph (A) has been timely submitted and an approved plan expires prior to Secretarial action on the application, mineral activities and reclamation may continue in accordance with the terms of the expired plan until the Secretary makes an administrative decision on the application. 
512.Oil shale claims subject to special rules 
(a)Application of section 511Section 511 shall apply to oil shale claims referred to in section 2511(e)(2) of the Energy Policy Act of 1992 (Public Law 102–486). 
(b)Section 2511(f) of the Energy Policy Act of 1992 (Public Law 102–486) is amended as follows: 
(1)By striking as prescribed by the Secretary. 
(2)By inserting before the period the following: in the same manner as if such claim was subject to title II and title III of the Federal Mineral Development and Land Protection Equity Act of 2005. 
513.Purchasing power adjustmentThe Secretary shall adjust all location fees, claim maintenance rates, penalty amounts, and other dollar amounts established in this Act for changes in the purchasing power of the dollar no less frequently than every 5 years following the date of enactment of this Act, employing the Consumer Price Index for All-Urban Consumers published by the Department of Labor as the basis for adjustment, and rounding according to the adjustment process of conditions of the Federal Civil Penalties Inflation Adjustment Act of 1990 (104 Stat. 890). 
514.Savings clause 
(a)Special Application of mining lawsNothing in this Act shall be construed as repealing or modifying any Federal law, regulation, order, or land use plan, in effect prior to the date of enactment of this Act that prohibits or restricts the application of the general mining laws, including laws that provide for special management criteria for operations under the general mining laws as in effect prior to the date of enactment of this Act, to the extent such laws provide environmental protection greater than required under this Act, and any such prior law shall remain in force and effect with respect to claims located (or proposed to be located) or converted under this Act. Nothing in this Act shall be construed as applying to or limiting mineral investigations, studies, or other mineral activities conducted by any Federal or State agency acting in its governmental capacity pursuant to other authority. Nothing in this Act shall affect or limit any assessment, investigation, evaluation, or listing pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 and following), or the Solid Waste Disposal Act (42 U.S.C. 3251 and following). 
(b)Effect on other federal lawsThe provisions of this Act shall supersede the general mining laws, but, except for the general mining laws, nothing in this Act shall be construed as superseding, modifying, amending, or repealing any provision of Federal law not expressly superseded, modified, amended, or repealed by this Act. Nothing in this Act shall be construed as altering, affecting, amending, modifying, or changing, directly or indirectly, any law which refers to and provides authorities or responsibilities for, or is administered by, the Environmental Protection Agency or the Administrator of the Environmental Protection Agency, including the Federal Water Pollution Control Act, title XIV of the Public Health Service Act (the Safe Drinking Water Act), the Clean Air Act, the Pollution Prevention Act of 1990, the Toxic Substances Control Act, the Federal Insecticide, Fungicide, and Rodenticide Act, the Federal Food, Drug, and Cosmetic Act, the Motor Vehicle Information and Cost Savings Act, the Federal Hazardous Substances Act, the Endangered Species Act of 1973, the Atomic Energy Act, the Noise Control Act of 1972, the Solid Waste Disposal Act, the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, the Superfund Amendments and Reauthorization Act of 1986, the Ocean Dumping Act, the Environmental Research, Development, and Demonstration Authorization Act, the Pollution Prosecution Act of 1990, and the Federal Facilities Compliance Act of 1992, or any statute containing an amendment to any of such Acts. Nothing in this Act shall be construed as modifying or affecting any provision of the Native American Graves Protection and Repatriation Act (Public Law 101–601) or any provision of the American Indian Religious Freedom Act (42 U.S.C. 1996). 
(c)Protection of conservation areasIn order to protect the resources and values of National Conservation System units, the Secretary, as appropriate, shall utilize authority under this Act and other applicable law to the fullest extent necessary to prevent mineral activities that could have an adverse impact on the resources or values for which such units were established. 
515.Availability of public recordsCopies of records, reports, inspection materials, or information obtained by the Secretary or the Secretary of Agriculture under this Act shall be made immediately available to the public, consistent with section 552 of title 5, United States Code, in central and sufficient locations in the county, multicounty, and State area of mineral activity or reclamation so that such items are conveniently available to residents in the area proposed or approved for mineral activities and on the Internet. 
516.Miscellaneous powers 
(a)In generalIn carrying out his or her duties under this Act, the Secretary, or for National Forest System lands the Secretary of Agriculture, may conduct any investigation, inspection, or other inquiry necessary and appropriate and may conduct, after notice, any hearing or audit, necessary and appropriate to carrying out his or her duties. 
(b)Ancillary powersIn connection with any hearing, inquiry, investigation, or audit under this Act, the Secretary, or for National Forest System lands the Secretary of Agriculture, is authorized to take any of the following actions: 
(1)Require, by special or general order, any person to submit in writing such affidavits and answers to questions as the Secretary concerned may reasonably prescribe, which submission shall be made within such reasonable period and under oath or otherwise, as may be necessary. 
(2)Administer oaths. 
(3)Require by subpoena the attendance and testimony of witnesses and the production of all books, papers, records, documents, matter, and materials, as such Secretary may request. 
(4)Order testimony to be taken by deposition before any person who is designated by such Secretary and who has the power to administer oaths, and to compel testimony and the production of evidence in the same manner as authorized under paragraph (3) of this subsection. 
(5)Pay witnesses the same fees and mileage as are paid in like circumstances in the courts of the United States. 
(c)EnforcementIn cases of refusal to obey a subpoena served upon any person under this section, the district court of the United States for any district in which such person is found, resides, or transacts business, upon application by the Attorney General at the request of the Secretary concerned and after notice to such person, shall have jurisdiction to issue an order requiring such person to appear and produce documents before the Secretary concerned. Any failure to obey such order of the court may be punished by such court as contempt thereof and subject to a penalty of up to $10,000 a day. 
(d)Entry and accessWithout advance notice and upon presentation of appropriate credentials, the Secretary, or for National Forest System lands the Secretary of Agriculture, or any authorized representative thereof— 
(1)shall have the right of entry to, upon, or through the site of any claim, mineral activities, or any premises in which any records required to be maintained under this Act are located; 
(2)may at reasonable times, and without delay, have access to records, inspect any monitoring equipment, or review any method of operation required under this Act; 
(3)may engage in any work and do all things necessary or expedient to implement and administer the provisions of this Act; 
(4)may, on any mining claim located under the general mining laws and maintained in compliance with this Act, and without advance notice, stop and inspect any motorized form of transportation that such Secretary has probable cause to believe is carrying locatable minerals, concentrates, or products derived therefrom from a claim site for the purpose of determining whether the operator of such vehicle has documentation related to such locatable minerals, concentrates, or products derived therefrom as required by law, if such documentation is required under this Act; and 
(5)may, if accompanied by any appropriate law enforcement officer, or an appropriate law enforcement officer alone, stop and inspect any motorized form of transportation which is not on a claim site if he or she has probable cause to believe such vehicle is carrying locatable minerals, concentrates, or products derived therefrom from a claim site on Federal lands or allocated to such claim site. Such inspection shall be for the purpose of determining whether the operator of such vehicle has the documentation required by law, if such documentation is required under this Act. 
517.Multiple mineral development and surface resourcesThe provisions of sections 4 and 6 of the Act of August 13, 1954 (30 U.S.C. 524 and 526), commonly known as the Multiple Minerals Development Act, and the provisions of section 4 of the Act of July 23, 1955 (30 U.S.C. 612), shall apply to all mining claims located or converted under this Act. 
518.Mineral materials 
(a)DeterminationsSection 3 of the Act of July 23, 1955 (30 U.S.C. 611), is amended as follows: 
(1)By inserting (a) before the first sentence. 
(2)By inserting mineral materials, including but not limited to after varieties of in the first sentence. 
(3)By striking or cinders and inserting in lieu thereof cinders, and clay. 
(4)By adding the following new subsection at the end thereof: 
 
(b) 
(1)Subject to valid existing rights, after the date of enactment of the Federal Mineral Development and Land Protection Equity Act of 2005, notwithstanding the reference to common varieties in subsection (a) and to the exception to such term relating to a deposit of materials with some property giving it distinct and special value, all deposits of mineral materials referred to in such subsection, including the block pumice referred to in such subsection, shall be subject to disposal only under the terms and conditions of the Materials Act of 1947. 
(2)For purposes of paragraph (1), the term valid existing rights means that a mining claim located for any such mineral material had some property giving it the distinct and special value referred to in subsection (a), or as the case may be, met the definition of block pumice referred to in such subsection, was properly located and maintained under the general mining laws prior to the date of enactment of the Federal Mineral Development and Land Protection Equity Act of 2005, and was supported by a discovery of a valuable mineral deposit within the meaning of the general mining laws as in effect immediately prior to the date of enactment of the Federal Mineral Development and Land Protection Equity Act of 2005 and that such claim continues to be valid under this Act.. 
(b)Mineral materials disposal clarificationSection 4 of the Act of July 23, 1955 (30 U.S.C. 612), is amended as follows: 
(1)In subsection (b) by inserting and mineral material after vegetative. 
(2)In subsection (c) by inserting and mineral material after vegetative. 
(c)Conforming amendmentSection 1 of the Act of July 31, 1947, entitled An Act to provide for the disposal of materials on the public lands of the United States (30 U.S.C. 601 and following) is amended by striking common varieties of in the first sentence. 
(d)Short titles 
(1)Surface resourcesThe Act of July 23, 1955, is amended by inserting after section 7 the following new section: 
 
8.This Act may be cited as the Surface Resources Act of 1955.. 
(2)Mineral materialsThe Act of July 31, 1947, entitled An Act to provide for the disposal of materials on the public lands of the United States (30 U.S.C. 601 and following) is amended by inserting after section 4 the following new section: 
 
5.This Act may be cited as the Materials Act of 1947.. 
(e)Repeals 
(1)Subject to valid existing rights, the Act of August 4, 1892 (27 Stat. 348, 30 U.S.C. 161), commonly known as the Building Stone Act, is hereby repealed. 
(2)Subject to valid existing rights, the Act of January 31, 1901 (30 U.S.C. 162), commonly known as the Saline Placer Act, is hereby repealed. 
519.Application of Act to beneficiation and processing of non-Federal minerals on Federal landsThe provisions of this Act (including the environmental protection requirements of title III) shall apply in the same manner and to the same extent to Federal lands used for beneficiation or processing activities for any mineral without regard to whether or not the legal and beneficial title to the mineral is held by the United States. This section applies only to minerals that are locatable minerals or minerals that would be locatable minerals if the legal and beneficial title to such minerals were held by the United States. 
 
